Explanations of vote
Oral explanations of vote
(NL) I voted against the Tavares report, as the introduction of a joint resettlement programme is the umpteenth step towards a completely uniform European asylum policy.
One does not need to be a clairvoyant to be able to predict even now that a uniform policy such as this will lead to a large increase in the number of asylum seekers in the Member States. The recital in the report stating that the introduction of a joint resettlement programme would make illegal immigration less attractive is particularly disagreeable. This hypocritical pseudo-argument resurfaces time and again when votes are held in this House on texts concerning immigration or asylum. It pulls the wool over people's eyes. In countries such as Belgium, illegal immigration usually occurs when people go underground following their asylum procedure and are subsequently rewarded with regularisation.
This kind of thing must be combated, and a joint resettlement programme by no means offers a solution.
(CS) We have passed a directive that will undoubtedly open up further opportunities for research into the energy efficiency of buildings and will contribute to savings in relation to the heating of buildings. It is mainly old buildings that are a problem, of course, and not just blocks of flats. Yesterday, my colleague, Marian-Jean Marinescu, mentioned a special fund. The provision of additional resources in a time of crisis is questionable. It is therefore necessary to make better use of current resources - which amount to 4% for the period 2010 to 2014.
(CS) I wanted to speak again about the report on the refugee fund, and that is why I have come forward. I would like to say that the voting equipment showed that I abstained. I would like to declare here, however, that I support shared responsibility for more dignified conditions for legitimate asylum seekers and that I was in favour. On the other hand, we must fight more effectively against illegal migration.
Now to the Schengen item, if I may. Today, we have approved further steps for launching version two of the Schengen Information System, which reinforces security guarantees for all Europeans living in a unified space without barriers.
However, the actions of the German and Austrian police cast a dark shadow over the idea of Schengen and European solidarity, when numerous Czech citizens are forced to undergo unnecessary, intimate and degrading checks at internal borders. I raised this problem, along with other issues, two years ago in a question to the European Commission, but the situation has not yet been resolved satisfactorily. It amounts to a clear breach of the rules, and in the case of Czech citizens, including businessmen and workers, it restricts free movement, which is one of the basic freedoms guaranteed by the Charter of Fundamental Rights of the European Union.
(IT) A migratory policy, Mr President, that seeks to be fair and realistic, necessarily requires the adoption of shared European regulations on asylum and must also make provision for a resettlement programme that is effective, solid and sustainable. At this point, I feel I must emphasise that resettlement pursues not only a humanitarian aim, but also the political and economic goal of relieving third countries of the burden of accepting large numbers of refugees, and the equally great burden of sharing costs and financial responsibilities.
We believe, however, that one budget line and one form of financial support are not enough and so we urge Member States to promote the creation of further private financing mechanisms, encouraging public-private partnerships with NGOs and other social partners, such as religious and ethnic organisations, in order to help promote voluntary work in this sector. Where new financial perspectives are concerned, we think it would be a good idea, for example, to make provision for a specific ad hoc financial allocation, perhaps by means of a new fund set up for this purpose.
Finally, we propose a firm commitment from all those involved to offering refugees, especially the most vulnerable, access to appropriate housing, education and language courses, health care, psychological services, as well as access to the job market, which is essential to ensure that they become properly integrated.
(CS) I am pleased that the report of the Committee on Women's Rights and Gender Equality has received such broad support in today's vote. I realise it is primarily the responsibility of the Member States to secure social conditions for female entrepreneurs that are on a par with those enjoyed by female employees. Nevertheless, this report provides clear outlines which countries should follow. I do not consider this a breach of subsidiarity, but if anyone has doubts, they can initiate a review. Even domestic parliaments can do this, thanks to the Treaty of Lisbon. I am curious as to whether they will take advantage of this criticism, or merely engage in endless empty talk.
(LT) I voted for this report and feel it is important to stress that on average, women in the European Union are still being paid less for every hour they work - 17.4% less than men. This disparity has only been reduced slightly in the past 15 years, while in some countries, it has even grown worse. I agree with Parliament's call for the preparation of regular reports on the gender pay gap in the European Union, and I support all measures to help reduce discrimination against women in the European Union.
(CS) We approved the controversial proposal because our IMCO committee broadened and enhanced it by introducing country of origin labelling for the European Union as well. Italian Members submitted further proposals at today's plenary session, including broadening the regulation to encompass shoes as well. I have strongly backed this idea for a long time, but it must be drafted to a high standard by the European Commission. It is a matter of resolving the technical definitions, which Parliament cannot do very well itself. I therefore did not vote in favour of it, but at the same time, I would like to ask the Commission to begin work immediately and to submit the proposal.
(DA) Madam President, I would just like to say that I voted against those parts of the report that concern 'made in' labelling because I do not think there is any evidence to show that the advantages are greater than the disadvantages. I believe that this is tending towards protectionism and that is something that I find difficult to vote in favour of. I therefore voted against the parts in question.
(PL) Madam President, I decided to endorse this initiative, which gives certain regions in Europe the opportunity for development. Attention should be drawn to the fact that in economic terms, certain areas in Europe itself are also becoming outermost regions. Therefore, programmes like this have as their objective, among other things, the development of areas in Europe, and I hope they will stimulate development by agriculture and also by the fishing industry.
Madam President, I would like to express my concern regarding the situation of banana producers in the Canary Islands, Guadeloupe, Martinique and Madeira, which the treaty include among the outermost regions.
Their situation has been made more difficult especially since the EU, within the World Trade Organisation, concluded an agreement with Latin American countries on lowering tariffs for banana imports from that region. I would like to draw attention to the fact that in 2006, the EU reformed its common market organisation for bananas. It committed budgetary funds for aid to banana producers in those regions. Since the reform, the EU has committed EUR 208 million each year to supporting banana producers in the Canaries, the French Antilles, Madeira and, to a lesser extent, in the Azores.
Although we should welcome such support, for many banana producers, this support will not be enough. So I would like to urge the competent institutions to adopt the necessary measures to ensure that traditional branches of the economy in the EU are not compromised for more strategic trade goals.
Madam President, I support this report because it addresses the issue of diversity and our agricultural policy between the regions. However, I want to comment on the winding-up remarks made by Commissioner Cioloş. He responded to concerns expressed on the reopening of talks with the Mercosur countries and, while his words brought some comfort to those who listened - because he said he would ensure that the interests of EU farming and the EU farm model would be safeguarded - I am afraid I was not reassured.
It is very clear from the Commission's own papers that European Union beef producers, poultry meat producers and pigmeat farmers will be adversely affected if a deal is done. We are having this reopening of talks at a time when we are reforming agricultural policy. The budget is under threat. We may not have a sufficient budget and yet we are facing further disruption of farm prices and incomes. It does not make sense, and I hope the Commissioner hears these views.
(HU) I support this report because it simplifies the enormous administrative and bureaucratic burden currently weighing down farmers. I am very confident that as a result of the report, a new form of relationship will emerge between the officials responsible for implementing the common agricultural policy in Member States, especially in post-communist states like Hungary, and farmers. This will put an end to the sort of practice in use until now, which systematically punished, penalised and terrorised farmers. I hope, too, that a new form of cooperation will also develop at last between officials and clients. I think it is very important that responsibility does not rest only with farmers, who have hitherto had to pay fines for every petty incident, but that the state, too, assumes responsibility, such as when the office is late in paying farmers what they are owed. Claims for such payments should be enforceable in a court of law by both farmers and clients.
(IT) I voted in favour of the Ashworth report because I believe that simplifying and reducing bureaucratic procedures relating to the CAP, the common agricultural policy, is not only desirable, but necessary so that European farmers can take full advantage of its benefits, and not, as so often happens, encounter administrative difficulties and delays.
I also believe that many will share the desire to ensure clearer and more comprehensible legislation, both for the responsible authorities and for farmers, to do away with all superfluous regulations, and to promote the exchange of good practices between Member States and local authorities.
(DE) Madam President, the common agricultural policy needs to be constantly checked for its practicability, as unnecessary red tape costs us and, above all, our farmers, a great deal of time and money. Elements that are not meaningful and appropriate must be dismantled and simplified. This is the case, in particular, for the often very complicated and disputed cross-compliance regulations.
Our stated goal is to make agricultural policy simpler and more transparent. The European Union's farmers should be able to spend more time in the field again, rather than behind a desk. I really hope that the Commission takes note of this important message from our report and takes action to realise it.
Madam President, I voted for this report, like many others who are actively engaged with farmers in their region. One of the key things we hear about all the time is the bureaucracy involved in the industry. So a key aspect of the new CAP must be a reduction in the amount of red tape and bureaucracy. Legislation must be meaningful to farmers and we must not restrict farmers from food production. However, not only streamlining of legislation is important but also flexibility for Member States and, most importantly, with the Commission and the European Court of Auditors.
The European Court of Auditors has shown little to no flexibility, or indeed common sense, when applying penalties. This legislation needs urgent attention, and more common sense is needed. A financial review is also needed to assess the cost of farm inspections and the amount of money recovered in penalties, to see if this is actually value for money for the taxpayer.
Madam President, I think when we introduced decoupling, few of us realised the implications of making cross compliance part of the package which farmers now need to comply with. I think it is over 17 different directives. Perhaps we should ask ourselves in this House how well we legislate for simplification.
However, there is one particular area that I want to comment on, and that is the area of inspections. We have the overarching inspection for cross compliance by competent authorities, but farmers are increasingly facing other levels and layers of inspections from processors, from retailers, from all sorts of groups; we need a little bit of coordination and not duplication of inspections. They do not add any value or any degree of safety or security to the final product, but they add a huge amount of bureaucracy and frustration for the producers who are required to meet and greet all of these inspectors. I welcome this report.
(FI) Madam President, firstly, I would like to thank the rapporteur, Mr Ashworth, for his excellent report. To my mind, there is very good reason now to focus attention on our ability to simplify the processes that relate to agriculture in the European Union. You could say that the payments jungle is such that the ordinary farmer, whether in the north or east of Finland, or anywhere in Europe generally, is disinclined to look into it. We therefore need clear, workable and comprehensible models. We also need trust between the farming population and the government in order to be able to make headway.
At the moment, the European Union's agricultural policy is such a shambles, with its 27 different countries and 27 different cultures, that it is hard to see any clear future other than a simplification and clarification of the systems. This report by Mr Ashworth is an excellent step in this direction, and I hope that we will be able to continue along this path: clear, simple instructions and guidelines on agriculture now and in the future.
Madam President, I think it is refreshing to have a report coming before Parliament today starting with the word 'simplification'. Of course, that in itself should not be necessary but it suggests that until now, it has been too complicated.
Anything involving an educational approach to a particular topic should involve simplification rather than complication. We have had too much complication up until now, as anybody who has attended farmers' meetings will know. Farmers are driven absolutely berserk by the amount of forms they have to fill in and the overbearing inspectorate they have to endure.
So I welcome this proposal. Of course, it also has to be said that what you do with forms is not actually going to decide how you farm your land. It is the way the farmers treat their animals and the way they farm their land that is going to give us the traceability, accountability and food security and quality that we need.
So this is a step in the right direction. I hope we see many of them and, in due course, eliminate the need for the word 'simplification' to be introduced, because it should be there automatically.
(FI) Madam President, I voted in favour of the report, but I voted wrongly in the allimportant Article 34, under Amendment 5. It is very important that we clarify the size of this carbon footprint and, furthermore, discover its costs. It is high time the European Parliament sat in just one location, and I am very glad that the new government in the United Kingdom has decided that this matter should be raised as part of its programme. I hope that the other Member States will also make it their concern. It is a matter of the environment, and it is a matter of costs. As long as the European Parliament is able to spend as much money as it does now on a rally of this nature, we will continue to ignore the economic crisis.
(IT) As regards the Ţicău report, I voted in favour of the common position on updating the directive on the energy performance of buildings, because the aim is that, from the end of 2020, all newly constructed buildings will have an energy balance equal to zero, an aim that the European institutions must make every effort to achieve. Europe has a shared commitment, and is firmly convinced that in the near future, it will not be necessary to produce more energy, but to make better use of that which is already produced.
Energy saving and energy efficiency effectively represent a source of energy production. We do not need to wait ten years to move in this direction; instead, Member States need to commit as of now to achieving energy efficiency targets, using financial resources that, until today, have been dedicated to producing greater quantities of energy.
I remind you especially of the iniquitous launch of the nuclear programme in Italy, which damaged and endangered the health of citizens and the environment. A huge quantity of public resources was wasted on this launch in order to produce, in less than twenty years, the same quantity of energy that we could do without if we were to invest the same resources in energy efficiency right now. Green investments for our children, not radioactive waste!
I will now move on to the explanation of vote for the Rühle report.
(IT) I voted in favour because I think it is important for Parliament to support the simplification and rationalisation of public procurement law. This will make work easier both for administrative bodies and for businesses, especially small and medium-sized enterprises, which will find it easier to participate in tenders.
I consider it essential to refer to the use of public procurement as a means of encouraging paths of sustainable development, by introducing environmental and social criteria within invitations to tender. I also think that it is the duty of this Parliament and of the European institutions to continue pressing for all-round transparency surrounding the use of public money, particularly with regard to public procurement, using all possible means and especially the Internet.
Citizen control represents a crucial contribution for using public funds in a way that is genuinely in the collective interest and, as the Committee on Regional Development reminds us, for fighting the corruption that prevails within local and regional authorities.
(CS) Public procurement is unfortunately an area suffering from one of the highest levels of corruption. I was happy to back the report by Heide Rühle calling for a simplification of public procurement. At the same time, however, I would like to point out that until the Commission introduces a public portal with information on the circumstances of suspicious contracts funded by the Union, not much will change. Competition will not be efficient, fair and accessible to small and medium-sized enterprises. I am talking about monitoring and analysis, about a reference price for one kilometre of motorway, for example, publishing the names of the real owners of victorious firms, including subsidiaries of parent companies, and also the names of firms that win repeatedly, so that they can be investigated by the media and the public.
Madam President, I also wanted to speak on energy efficiency but apparently the rule is that, if there are no amendments, no oral explanation may be made, so I will put in a written one.
On the Keller report, I want to be very clear that I reject it on the basis of paragraphs 44 and 45 and recital I. I regard paragraph 44 as deeply disturbing.
Also, where does this Parliament sit? Last year and the year before, we pressed the Commission to take action to assist dairy farmers across the European Union who were in a dire situation. The Commission responded with export refunds as an emergency measure. The only people who complained to me about it were from New Zealand, which is not a developing country. I think that to put these paragraphs into this otherwise good report does a disservice to this Parliament and to our producers across the European Union, who are struggling. We are reducing production in Europe. That has a consequence for the developing world. We need to heed it.
Mrs McGuinness, you were exactly right on the Rules. I had thought that Mrs Alfano was going to carry on in a similar vein to Mrs Jäätteenmäki, but in fact, that report should not have had any explanations of vote. You are correct.
Madam President, I just want to say that I agree with my colleague Ms McGuinness. We had difficulties with some of the proposals here and for that reason, we did not go with the EPP line, which we would normally like to do. I think Ms McGuinness has explained why. I fully understand and also concur with what she said, so I hope that the EPP will understand as well.
(NL) Madam President, I voted in favour of the Ranner report on the grounds that it offers a good solution to the problem of driving times and rest periods in road transport. This solution lies in the harmonisation and interpretation of the legislation. This can be found in paragraph 17, as amended.
The European Commission, in cooperation with the Confederation of Organisations in Road Transport Enforcement (CORTE), Tispol and Euro Contrôle Route, must work on producing an article by article interpretation of the application of the legislation. In addition, this interpretation must be clear for, and known to, everyone involved in applying legislation on Europe's roads.
I also welcome the amended paragraph 27, and call on all drivers to make use of the Disproportionate Fines Complaint Desk at Euro Contrôle Route. Drivers, things have to change in Europe in terms of driving times and rest periods, and so proof is required. I encourage you, therefore, to report your complaints to this desk provided by Euro Contrôle Route.
(IT) Madam President, my colleague's report accurately emphasises that there are still notable discrepancies between the way serious social road traffic offences are treated in the various Member States. I am therefore in favour of the proposed measures for the harmonisation and levelling of offences and the relative European penalties, and of the possible setting up of a coordinating instrument at European Union level.
Written explanations of vote
There are still far too many accidents on Europe's roads. This is connected to the growing traffic volume, but also to the excessive demands on road users due to professional or private stress and overtiredness as well as a confusing mass of traffic signs and advertising billboards, etc. We must also not forget that, in particular in the case of accidents involving fatalities or serious injuries, heavy traffic has a negative role to play.
For the sake of the environment, we must finally implement ideas that are only paid lip service to, such as transferring goods transport to the rails, but we must also implement intelligent traffic arrangements such as traffic light phasing. Traffic calmed zones, city centre driving bans and similar measures have not yet been sufficiently researched and therefore should not be implemented on a large scale. There are a number of problems that this report simply does not go into in sufficient detail and I have therefore voted 'no'.
This proposal is part of the Union's legislative efforts towards establishing a European asylum system. This European Asylum Support Office must therefore provide the Member States with expert assistance and contribute to applying a consistent and high-quality common European asylum policy.
The creation of this new office will, without doubt, be an added value for the reinforcement of mutual confidence and sharing of responsibilities between the Member States. It must facilitate exchanges of information, analyses and experiences between them, organise training activities, and develop concrete cooperation between the administrations entrusted with analysis of asylum requests. It is important to confront the significant divergences in the decision-making processes of the 27 Member States regarding international protection requests and to successfully achieve a certain amount of convergence in how the Member States analyse and respond to these requests.
I support the rapporteur's proposal to include the offering of support on resettlement. I agree that the necessary budgetary changes to the European Refugee Fund will provide adequate funding for the new agency in its initial phases.
Issues relating to immigration and, especially, the right to asylum are particularly sensitive. Whether or not this right is awarded to non-EU citizens could have a dramatic impact on their lives, so the decision must be taken seriously, given thought and treated with humanity. I think that it is basic common sense that an open-door policy - without criteria to restrict access to the Union's territory - is unacceptable, but that a policy of absolutely prohibiting entry is intolerable. A fair balance is needed which seeks to reconcile the legitimate interests and concerns of the nationals of the Member States with the needs of those who are seeking them.
The establishment of a European Asylum Support Office could constitute an important step towards the adoption of best practices in this area, giving Member States greater confidence in each other, and resulting in the improved exchange of information.
Nevertheless, I must emphasise that the Member States must continue to have a freedom of movement regarding whether or not to admit those seeking asylum within their borders. I would also stress that the EU must not hide the fact that the interests of its Member States in this area are not absolutely convergent.
The goal of the European Asylum Support Office is to provide expert assistance that contributes to applying a consistent and high quality common European asylum policy. This office enables the development of mutual trust and the sharing of responsibilities and will be responsible for coordinating the exchange of information and other actions relating to resettlement by the Member States. As a promoter of values of human dignity, which constitute basic elements of freedom, democracy and socio-economic development, in the context of the current global landscape, the European Union must be a pioneer and an example to others regarding asylum. The creation of a European office, to support the Member States in this area of intervention with citizens of third countries, will be a determining factor in applying a common European asylum system and the solidarity of Member States in consistent action that fits with the values and principles of the project of building Europe. I call for the mechanisms and resources necessary to establish the Asylum Support Office to be ensured quickly.
I voted in favour of the creation of the European Asylum Support Office in the hope that it will allow a certain added value to be brought to a European asylum system that today is clearly flawed. Certainly, I would have liked the mandate of this Office to be more ambitious and to be the instrument through which compulsory solidarity between the Member States is finally established, so as to put an end to the lottery of the right to asylum. This will remain a pious hope until common asylum procedures are adopted. Hopefully, this office will at least have the merit of contributing to improved identification of asylum issues and problems, in order to ensure the best possible protection for people who are the victims of persecution and are seeking refuge in our country.
in writing. - (RO) I voted in favour of setting up the European Asylum Support Office as, in the case of Member States whose national asylum system is under pressure, the Office can support the implementation of solidarity mechanisms intended to promote a better reallocation of beneficiaries of international protection from such Member States to others, while ensuring that asylum systems are not abused. I welcome the fact that the European Asylum Support Office will coordinate the joint assistance actions of Member States which are facing specific situations, such as large influxes of third country nationals requiring international protection.
It is vital for us to harmonise both our asylum laws and practices. The European Asylum Support Office will identify good practices, organise training courses at European level and improve access to exact information about the countries of origin. Furthermore, I believe that the European Asylum Support Office's activities should also include drawing up guidelines aimed at facilitating a fairer assessment of asylum applications, as well as monitoring compliance with and enforcement of the relevant Community legislation.
We are persuaded of the added value that the European Asylum Support Office will represent for the development of mutual trust, and for the division of political and financial responsibilities. The EU Member States have yet to reach a final agreement on the treatment to be afforded to refugees, the profile of individuals to whom refugee status should be accorded and they must, above all, overcome the reservations of some governments where possible costs are concerned.
This office will be responsible for providing specialised assistance. Its role will involve coordination, information exchange and actions relating to the resettling of refugees. It will run training programmes aimed at those responsible for this sector within each country, contributing to greater harmonisation between the various practices. We MEPs reserve the fundamental right to appoint its executive director.
I feel it is my duty to stress our call to make the necessary changes to the European Refugee Fund in order to ensure that the new agency operates appropriately. The biggest political question remains the relationship between human solidarity and the division of financial burdens: the EU is called upon to offer effective support to States most affected by migratory flows and by a high number of asylum seekers, and which face specific and often disproportionate pressures due to their relatively small size.
On such a sensitive subject, relating to human rights, the creation of a European Asylum Support Office is important in enabling specialised assistance at EU level to define a consistent and high-quality common European asylum policy. That is why I voted as I did.
The Asylum Support Office could represent a very useful body, specifically if it took on a coordinating role in relation to repatriation and thus accelerated repatriation measures. As a result, the support would also be helpful for resettlement. The present report treats this element, which I find very important, only as a subordinate issue. Instead, it contains numerous bureaucratic proposals that will result in a bloated apparatus and a sluggish implementation of the measures. I have therefore abstained from voting.
I express my support for the proposal to create a European Asylum Support Office. The role of this office, initially financed by the European Refugee Fund, will be to provide the specialised assistance needed to activate a common asylum policy, and to coordinate information exchanges and actions relating to the resettlement of refugees. It will be the job of the European Parliament to appoint its executive director, implementing principles of transparency and democratic control. Solidarity within the community will be assured by an agreement between Member States with the consent of stakeholders. I also support the establishment of a consultative forum as a result of pressure exercised by us MEPs, which will ensure close dialogue between the Asylum Support Office and the various stakeholders.
Today, we are giving the go-ahead to the establishment of the European Asylum Support Office. It will have multiple benefits. The Asylum Support Office will make a decisive contribution to the integration of a single European asylum area. It will quickly put an organisation into operation which will coordinate and strengthen cooperation between the Member States on asylum issues by promoting a rapprochement between various national practices. The Office will also help to promote convergence between regulatory arrangements which apply in the EU in the field of asylum rights. Bearing all these benefits in mind and the consent of both the Member States and the European institutions to the establishment of the European Office, I was delighted to vote in favour of its establishment.
Although a favourable vote on this report is merely a formality, since the implementation of the Treaty of Lisbon required some adaptation of the legal basis and delegated acts, I would still like to highlight the importance of energy efficiency in the building industry when it comes to achieving the EU target of reducing energy consumption and CO2 emissions by 20%, and to increasing energy production from renewable sources by 20% by 2020. As we know, achieving energy efficiency and emission cutting targets in urban centres depends chiefly on improving the energy efficiency of existing buildings, and those under construction.
I still believe, however, that the directive sets very ambitious targets that local administrations will struggle to achieve unless they are given financial aid, including EU aid. I am thinking particularly of the huge amount of energy recovery work required in existing building stock, such as social housing, where energy renovation (which would help families to cut their utility bills) will require a significant financial commitment by local authorities.
The aim of this ambitious text is to encourage the construction/renovation of buildings according to standards that are more environmentally friendly since they are more energy efficient. I voted resolutely in favour of its adoption. With this type of initiative, the European Union is demonstrating its role as a leader in the area of sustainable development. This directive is a good compromise between encouragement and constraint where environmentally responsible construction is concerned.
The construction sector is responsible for 40% of the EU's energy consumption and 35% of its emissions. This legislation stipulates that by 2020, new buildings must be nearly zero energy and that renovated existing buildings must meet minimum energy performance requirements. This legislation will therefore contribute to reducing energy dependency in Europe, decreasing CO2 emissions, improving internal and external air quality, and increasing well-being in cities. The incentive to improve the energy performance of buildings also represents a chance to reclassify our cities, contributing to tourism, job creation and sustainable economic growth in the EU. However, reclassification requires increased public and private investment. We are looking at direct public investment with a direct effect on job creation and on the involvement of small and medium-sized enterprises; a programme of urban regeneration will be appropriate for the economic recovery. I therefore call on the Commission and the Member States to use the Structural Funds to reclassify buildings in environmental and energy terms, with this financing used as a catalyst for private funding. I also call on them to find the appropriate financing model for renovating existing buildings.
We spend 50% of our lives in our homes. Today, 30% of existing homes in Europe are unhealthy, even if there is a great disparity between the different Member States. It is therefore important not only to promote new sustainable buildings, but also to carry out sustainable renovation. I welcome this new legislation, which will help consumers to reduce their energy bills and the whole of the EU to achieve its climate objective of reducing energy consumption by 20% in 10 years. The Member States will have to adapt their building regulations so that all buildings constructed from the end of 2020 comply with high energy standards. Existing buildings will have to be improved if possible. For the Democratic Movement, the housing issue is also one of urbanism and build quality. We must give priority to the way in which our homes are designed. We must therefore encourage the rehabilitation of our building stock, for example, through a modulation of property taxes depending on the energy performance of buildings. We therefore call on the Member States to establish a tax system that is reoriented to encourage all the parties involved to behave in a more environmentally responsible way.
I regard this report as being beneficial to the future of the European Union's energy sector, as long as the objectives outlined in it are feasible and compatible with the financial situation of all Member States. I welcome the objectives adopted by the Council on 14 April 2010 on the need to reduce the major disparities between Member States in terms of heat efficiency in buildings, as well as the proposed target of all buildings achieving zero energy consumption by 31 December 2020, based on gradual steps being taken by Member States in 2015 and 2018. However, the Commission and Council must bear in mind that many Member States are still facing economic recession and will require financial and logistical support to achieve the objectives being proposed. The Commission must consider for the future drawing up a financial intervention plan based on allocating development funds that will support Member States which are unable to allocate the necessary funds, especially for renovation work. This measure must be seen as beneficial to ordinary citizens as they are the ones who are footing the bill for part of the renovation costs.
I voted for the recommendation on the energy performance of buildings, because it presents ambitious and feasible proposals for a 20% reduction in energy consumption and CO2 emissions in the sectors not covered by the emissions trading scheme by 2020. This directive will have a direct effect on the lives of the European public, as it will help consumers to cut their spending on energy and, at the same time, it can contribute to creating millions of jobs throughout the EU through the planned investments in improved energy efficiency and the use of renewable energy sources.
In 2008, the EU committed itself to a 20% reduction in energy consumption by 2020 and for 20% of energy consumed to come from renewable sources. Improving the energy efficiency of buildings is the most effective way to reduce by 20% the energy consumption and emissions for sectors outside the Emissions Trading System. Furthermore, energy savings for energy efficient buildings average 30% over conventional buildings.
On 13 November 2008, the Commission tabled its proposed amendment to Directive 2002/91/EC on the energy performance of buildings. These amendments will impact the lives of the European public significantly, as they will have immediate consequences for the buildings in which they live, and will create the need for more efficient technologies in the construction sector to be researched and developed. Moreover, this strategy will create jobs and contribute to sustainable growth. As the current draft is based on the agreement reached between Parliament and the Council in November 2009, I support the rapporteur's proposal.
The adoption of this directive relating to the energy performance of buildings is an important step towards reducing Europe's CO2 emissions and energy dependency. These factors are increasingly decisive for the European public's quality of life, and the competitiveness of our economy and social organisation. Given that the building sector is responsible for 40% of energy consumption and for 35% of total CO2 emissions, the self-sufficiency and improved energy performance of renovated buildings are taking on decisive importance in the European Union's ability to achieve, by 2020, the goal of a 20% reduction in energy consumption and a 20% increase in the use of renewable sources of energy and energy efficiency. As well as helping private consumers and public services to cut energy costs, it is hoped that the application of this new legislation will help to fight the crisis in the civil construction sector and that it will contribute to developing urban regeneration programmes, which will have a positive impact on improving the quality of life and well-being of the public.
Improving the energy performance of buildings is particularly important in increasing the EU's general energy efficiency and in reducing greenhouse gas emissions. If the European Union wants to achieve the objectives that it is proposing, seeking to reduce energy consumption by 20%, to ensure that 20% of energy consumption comes from renewable sources and to increase energy efficiency by 20% before 2020, it will have to make a significant commitment to the energy performance of buildings.
The political agreement reached between Parliament and the Council has resulted in the clarification of technical aspects, minimum energy performance requirements depending on the age of a building and whether or not it has been renovated, evaluation of the role of local and regional authorities, and support for public authorities in applying the recommendations.
Nevertheless, we still have some concerns regarding the stronger role for the Commission in evaluating national plans and inspection reports, as well as the adaptations to the Treaty of Lisbon, which focus more power on the Commission through the so-called 'delegated acts'.
The basic factors affecting energy performance are: 1. Conversion of one form of energy into another so that it can be put to a specific use. The longer the chain of conversions, the greater the losses. In practice, this mainly concerns the stream of heat energy released from primary energy sources. A large part of this passes into the environment. This effect can be reduced in cogeneration processes, which can achieve an efficiency rating of as much as 90%. 2. Electrical resistance, or Ohm's resistance, which is important in the transmission of electrical energy. 3. Thermal resistance. Low resistance is important in heat exchangers, while high resistance is important because of the low thermal conductivity of insulating materials. Use of these insulating materials - such as polystyrene, mineral wool and cellular concrete - significantly reduces residential housing's thermal energy requirement. At the moment, it is quite high - around 40% of the total energy used. 4. Friction in anti-friction processes, such as in bearings, and in friction processes such as brakes. This concerns mainly cars and turbulence in aeroplanes. Friction losses are around 30% of total energy.
I voted in favour of the regulation without the amendments, because energy losses in residential buildings are - alongside conversion losses - the greatest, while savings will help poor people. In Poland's case, thermal modernisation, alongside cogeneration, can bring economic, social and ecological benefits. In this area, there should be a certain priority of realisation, because new regulations often slow down the implementation of earlier ones.
I voted for the draft revised directives on the energy performance of buildings because I believe that new buildings should abide by the principle of energy saving and that binding standards should apply in this area, so that they are respected effectively everywhere. Public buildings will lead the way from 2018, giving public authorities more weight and legitimacy in their information campaigns for citizens. These texts also stipulate that energy saving must be a fundamental element in the renovation of buildings. I would therefore like these measures to give SMEs a new momentum and the Member States to strengthen training programmes for the workforce responsible for making buildings energy efficient. Similarly, as far as the energy labelling of energy using products is concerned, I feel consumers should be aware of the energy characteristics of the products they buy.
The issue of energy efficiency is crucial to the 2020 strategy. An important step has been taken towards reducing energy consumption over the coming years with the adoption of this recommendation, which aims for nearly zero energy buildings by 2020. The effort must be made not only when constructing new buildings, but also on large renovation projects involving already existing buildings. It will also be crucial for a good example to be set in public construction projects. That is why I voted as I did.
Easy to implement energy saving measures have often been implemented in the past and it is difficult to estimate how high the easy to achieve (meaning that they are possible without extremely extensive renovation work) potential for energy savings is. All of this, in any case, must not get out of hand to the extent that buildings on which excellent energy efficiency renovation work has been carried out stand empty because the rent rises exorbitantly. Generally speaking, even in the interests of protecting the climate, we must not interfere unacceptably with the ownership rights of citizens where renovations are concerned.
Energy saving measures are, for one thing, very cost intensive and do not always involve completely mature technology, so in that respect, we must not simply lay down something; we must provide incentives through subsidies. Given the wage and social security cuts that we are facing, we must double and triple check that the new regulations do not drive simple house builders or residents to wrack and ruin. The impact of energy demand cannot be clearly estimated, for which reason I voted 'no'.
The building sector was identified by the EU as one of the markets with the highest energy saving potential. Energy savings for energy efficient buildings average 30% over conventional buildings. In the new EU Member States, including Lithuania, in many apartment blocks, around 60% of thermal energy is wasted. In Lithuania alone, there are over 35 000 apartment blocks. Their inhabitants not only pay huge sums for heating, but are also responsible for tonnes of CO2 emissions. The Conservative government in Lithuania is incapable of beginning building insulation. After almost two years of promises that renovation will start imminently, not one building has been renovated.
I voted for this recommendation on the energy performance of buildings, since it promotes the objective of moving towards nearly zero energy buildings. This will guarantee that in time, EU buildings become sustainable from an energy point of view. By implementing this directive, we will begin the process of reducing the EU's energy consumption by one fifth by the year 2020. Investment to increase energy efficiency will create millions of jobs and will contribute to the growth of the EU economy.
I express my support for the recommendation to improve the energy efficiency of buildings. Energy efficiency means not only saving energy, but also reducing CO2 and greenhouse gas emissions. To achieve this target, we should limit household energy loss, which has increased due to a technology that has shifted energy costs from construction to maintenance. Research in the construction sector is moving towards a greener approach to building.
Today, the largest projects are concentrated within temperate countries, where this kind of technology is spreading at a rate that suggests we will have sustainable cities in the not too distant future. In Mediterranean countries, these new technologies are not spreading at the same pace. Even if the problem of heat dispersal is less serious in these areas, the buildings are no more environmentally sustainable.
The growing use of air conditioning systems, which are increasingly widespread in homes, actually requires a great deal of energy. The European Union therefore needs to implement information campaigns, and to take action by making use of Community funds, incentives and information campaigns, and by applying and researching new production technologies.
Achieving the 20-20-20 objective by 2020, in other words a 20% reduction in energy consumption, an increase in the ratio of energy from renewable sources to total energy consumption to 20% and a 20% increase in energy efficiency requires coordinated and targeted action, both by the EU and by the Member States. More importantly, improving the energy efficiency of buildings is the most effective way of reducing energy consumption and emissions within non-ETS sectors by 20%. To be precise, energy savings for efficient buildings average 30% over conventional buildings. In addition, energy efficient buildings use less water and offer lower maintenance costs and utility bills. I therefore voted in favour of the directive on the energy performance of buildings, because it is expected to have a significant impact on the life of European citizens, given that it directly affects the buildings in which they live and which they use. In addition, investments in improving energy efficiency and the use of renewable energy sources will create millions of jobs and will contribute towards growth in the EU; at the same time, they will also help to cut the money currently wasted on maintaining energy-intensive buildings.
Buildings are responsible for nearly half the CO2 emissions not included in the EU emissions trading certificate scheme, offering a major potential for cutting these emissions, with negative or low abatement costs. The new Energy Performance of Buildings Directive establishes a set of minimum indicators/requirements for the energy performance of new buildings so that they can achieve by 2020 an energy consumption close to zero, with a large part of the energy coming from renewable sources. This also involves applying these requirements to existing buildings.
It is vital to inform citizens of these requirements and to encourage them, even when buildings are being renovated, to introduce smart metering systems (to replace the hot water and air-conditioning systems with energy efficient alternatives, such as reversible heat pumps). Partial funding will be provided from the EU budget to encourage energy efficiency measures. Member States must adopt suitable measures in order to implement this directive quickly. I voted for this report as the new legislation will help consumers cut the value of their energy bills, thereby enabling the EU to fulfil its objective of achieving a 20% reduction in energy consumption by 2020.
I have voted in favour of this important directive due to the need to improve the energy efficiency of buildings, which is one of the areas with the greatest potential to contribute to the EU's general targets of increasing energy efficiency by 20% by 2020. According to the text agreed between Parliament and the Council, before the end of 2020, all new buildings must have zero energy consumption, producing as much energy as they consume. Public buildings must set an example by complying with this legislation before 31 December 2013. The EU budget will fund part of the costs of the reforms. Moreover, existing buildings will have to comply with very high energy efficiency standards calculated by the Member States based on a common framework established in the directive. The indicator for measuring the energy efficiency of buildings must be included in advertisements for sale or rental that appear in the media. Another important new element is including smart meters and control and management systems focused on saving energy. The directive will be revised before 2017.
Today's vote on EU rules on the energy performance of buildings represents major progress in the area of energy efficiency. However, we utterly deplore the fact that the legislation does not take into account the renovation requirements of existing buildings, which account for 40% of the energy consumption and 36% of the greenhouse gas emissions in Europe. Instead of establishing an ambitious energy efficiency policy by investing heavily in the renovation of buildings, the EU is concentrating exclusively on new buildings. It is letting slip the opportunity to create millions of jobs, to reduce our energy dependence on our neighbours and to significantly combat climate change.
The construction sector is one with tremendous energy saving potential. The sector is responsible for 40% of energy consumption and 35% of total greenhouse gas emissions.
Improving the energy efficiency of buildings is the most effective way of reducing energy consumption and emissions.
This agreement deserves our full support. By 31 December 2020 at the latest, all new buildings must be nearly zero energy. All public sector buildings must achieve this two years earlier. Minimum energy performance requirements will even apply from now on when older buildings are renovated. Nearly zero energy buildings are buildings with very high energy performance. In addition, the negligible or very small amount of energy they consume should originate, to a very large extent, from renewable energy sources.
It is to be welcomed that the directive devotes attention to the provision of funding instruments to enable this transition. The Member States must draw up a list of measures for achieving the objectives of this directive by 30 June 2011 at the latest. Finally, the Commission must assess the functioning of the directive in good time; that is, by 1 January 2017 at the latest. This directive represents an important contribution to the fight against climate change.
The Stockholm Programme provides for the creation of a reliable and sustainable common asylum policy in the European Union. However, in order to implement and ensure asylum policy objectives, it is necessary to encourage Member States to participate voluntarily in the Joint EU refugee resettlement programme. Therefore, the European Parliament is aiming to provide as many Member States as possible with the opportunity to participate in EU refugee resettlement programmes. The European Parliament supports the Commission's proposal and is of the opinion that resettlement of refugees should play a central role in the external asylum policies of the EU. It should be further developed and expanded into an effective protection instrument by the EU.
By voting in favour of this report, Europe has taken a step towards reaching a common policy on asylum. This will make it possible to protect human rights more effectively and, at the same time, to limit illegal immigration.
The EU must make its voice heard as far as migration and integration are concerned. It must assume responsibility for defining European rules, and for contributing to the expenditure incurred by the EU countries affected by migratory flows. Resettlement cannot and must not, however, be divorced from a shared line of action against illegal immigration. Such action requires not only the agreement of bordering countries but also of the countries from which future illegal immigrants will depart.
in writing. - Resettlement of refugees is a process in which it is possible for these individuals to be resettled following a request by the UNHCR where it is deemed that there is a need for such individuals to receive international protection. This is one of the eligible criteria under the ERF. This process can be an ideal solution for those persons whose safety cannot be adequately guaranteed by nations of first asylum.
I am in agreement with the conclusions that have been made by the rapporteur and have therefore decided to vote in favour of this report.
It is only through a common asylum policy and joint resettlement scheme that we can pursue a proper human rights policy in the EU. Resettlement is, without doubt, one of the durable solutions for refugees whose protection cannot be assured in countries of first asylum. It is important for adequate funds to be available, although just assigning part of the budget cannot be considered a true refugee resettlement programme.
We have no doubt of the importance of this amendment to the Refugee Fund, making it possible to plug a gap that exists in several Member States and improving their resettlement capacity. I am pleased to note that the number of Member States participating in this programme has increased in recent years; it is important that we manage to encourage the others to take part. The EU's development and expansion of this resettlement instrument must continue in order to establish the most effective protection possible.
The Commission will, therefore, be able to set the EU's joint priorities regarding resettlement of people every year. These priorities may relate to specific geographic regions, nationalities or categories of refugees to resettle, although I agree that flexibility must be guaranteed in order to respond to emergency situations.
The pressure of migration flows is intensifying and there are a number of migration target countries whose concern about this phenomenon needs to be understood. This is why it is important for the resettlement programme to be in operation as it would facilitate a fair distribution of the responsibility for complying with international obligations on refugee protection, as well as ease the load on countries burdened by the large number of refugees they are accommodating.
One positive step would be to get the European Asylum Support Office up and running during this year, which can provide Member States with support in applying resettlement initiatives. No matter which country refugees are going to be resettled in, what is paramount is that they are provided with instant access to language and cultural courses about the relevant country, as well as to other facilities of a religious nature and to psychological counselling, if required.
I believe that sustainability must be the main feature of such a programme, which is guaranteed a longer-term budgetary outlook as a result of this decision. The beneficiaries have already been traumatised by the break with the culture and traditions of the country they come from. They have to create a new identity for themselves, which is a traumatic process that does not need to be exacerbated by the precarious and insecure nature of their future.
The need to resettle refugees has been becoming increasingly important in a Europe that does not wish to be closed off to the outside world or blind to what is going on there. A welcoming nature and solidarity for those who are suffering are two European characteristics that are inspired by Christianity and which it would be good to bring back in full. This must be done, however, without neglecting the legitimate limits set by the Member States. The EU's joint annual priorities in terms of geographic regions and in terms of specific categories of refugee to resettle must really take into account the needs of the Member States and their individual circumstances; the Member States' participation in resettlement actions must be encouraged.
One of the 'eligible actions' of the European Refugee Fund (ERF) is resettlement. The Stockholm Programme states that the EU must act in partnership and cooperate with third countries hosting large refugee populations. The Commission defines annually the common EU priorities of persons to be resettled and this definition must be sufficiently flexible to respond to emergency cases. Particular attention must be given to the victims of the most repressive cultural, social and political systems. The number of Member States participating in EU resettlement programmes has been increasing and must be extended to the greatest possible number of Member States. I would stress the positive impact of introducing funds to assist with resettlement, with larger amounts for the first and second years of the process. These funds are in response to the increased costs naturally incurred by the creation of mechanisms and structures, as well as the importance of guaranteeing conditions to ensure the greatest sustainability and quality of the refugee resettlement process.
Given its rather poor performance, Europe must contribute more to the effort to resettle refugees whose existence is threatened in the countries that have received them. It was in order to encourage the Member States to join this movement of collective solidarity that I voted in favour of this report, which aims to encourage the reception and resettlement of refugees in Europe. Good intentions are no longer enough; we must transform words into action and, in particular, give priority to women and children who are victims of violence or exploitation, to non-accompanied minors, to people who have been victims of torture, and to people who are seriously ill.
Only 10 EU Member States, including Portugal, accept refugees for resettlement. The resettlement of refugees is a procedure whereby, based on a request from the United Nations High Commission for Refugees according to a person's need for international protection, third country nationals or stateless persons are transferred from a third country to a Member State. The adoption of this recommendation seeks to increase the number of Member States that resettle refugees, to which end those that do so for the first time will have increased financial assistance for the first two years. The resettlement of the following must take priority, irrespective of any geographical priorities that the EU may have set for a given period: children and women at risk of violence or psychological, physical or sexual exploitation; unaccompanied minors; persons with special medical needs; survivors of violence and torture; and persons who need emergency resettlement for legal and protection reasons.
The eligible measures for support under the European Refugee Fund (ERF) include the resettlement of refugees from third countries. 'Resettlement' means the process whereby, on a request from the Office of the United Nations High Commissioner for Refugees (UNHCR) based on a person's need for international protection, third country nationals or stateless persons are transferred from a third country to a Member State whereby they are permitted to a) reside as a refugee or b) be given a status which offers them the same rights and benefits under national and Community law as refugee status.
The measures proposed in the report will result in the EU - which already has to face the problem of mass immigration - becoming even more attractive to migrants. The UNHCR's figures confirm this. While, in 2008, approximately 5 000 people were resettled throughout the EU, at present, there are 750 000 people around the world with this need. It is for that reason that I voted against this report.
In many Member States, including my home country of Austria, the capacity for accepting refugees is already at bursting point and the population is quite rightly resisting new reception centres and similar facilities. The report on the European Refugee Fund, calling, as it does, for the resettlement of refugees in the EU, is thus all the more incomprehensible. I therefore voted against this report.
The problem of refugees is a European problem and cannot be left to be managed by national States, particularly given their geographic and economic differences. I therefore support the setting up of a fund at European level.
The setting up of such a fund must serve two purposes: it must support refugees who arrive in our countries, often on our coastlines, seeking help, and also those States that receive the greatest numbers of these desperate people due to their geographical location. The problem is, and must be, a European problem and we cannot leave certain States to manage it alone. I hope that the fund will be merely the beginning of a journey towards developing a more European and united approach to the whole issue.
In view of the need to help refugees in Europe, I think the decision made by the European Parliament about this is extremely important. The main objective of the fund is to support measures taken by Member States, which very often involve additional expenditures. Such measures are intended to ensure decent living conditions for refugees, and also concern legal regulation of their stay in countries of the Union. I think it is essential to increase financial assistance for countries which are engaged in helping refugees.
We must not give any grounds for the criticism that, as developed countries, instead of protecting refugees at all costs, we are trying to prevent them from coming to us. Refugees who come to Europe from the developing world, and who often have had to face enormous problems, such as violence, lack of the means to live and lack of access to medical care, should be given care organised in the best possible way by EU Member States.
Ladies and gentlemen, in the committee, there were many amendment proposals put to a vote which were aimed at pointing out the importance of the church and faith groups in solving the problem of refugees. All of these amendment proposals were rejected. When liberals and left-wing politicians assert that day-to-day work with refugees is sufficiently covered by non-governmental organisations and state funding, it reveals their short-sighted cynicism and hypocrisy. In reality, the exact opposite is the case. Is it not perhaps true that states often face criticism over the fact that conditions in refugee camps are, for the most part, undignified? Would it be out of place to state openly the hypocrisy of states such as Germany, Spain, France, Italy or Malta? Governments fail in the reception and care of refugees. The misery of these poorest people is an affront to affluent Europe, and so we return them. Due to political correctness, we ignore the fact that in the deepest misery of the reception camps, where the politically correct non-governmental organisations have already given up the fight, it is now the unobtrusive orders of Catholic nuns alone that work on with enthusiasm. Thanks to the Maltese Order, the Jesuit Refugee Service and many Christian organisations, governments are acknowledging their obligation to tackle the fate of the refugees. The Christian organisations are a thorn in the eye of our conscience. For this, they deserve our thanks - even now, when they get very limited funding from the EU budget and cannot even be mentioned in the own-initiative report on this topic.
The report on the Schengen Information System and its modernisation contributes to this magnificent breakthrough in free intra-European movement. Faced with growing movements of people between Member States in the Schengen Area, as well as the latter's enlargement, we must improve the handling of data to ensure that this freedom is exercised in total security. The Coelho report contributes to the search for greater effectiveness in the circulation of information, as well as to the necessary respect for individual freedoms that the European Union guarantees. I logically voted for this report.
The objective of this proposal is to ensure the migration from the Schengen Information System, whose current form is SIS 1+, to the second generation Schengen Information System (SIS II). It is indeed regrettable that the start of this system has been delayed. The European Parliament did all it could to ensure that this system would start to operate as soon as possible and that the SIS II implementation process would be completely transparent. However, it is necessary to seek the approval of all of the institutions. It is important to stress that the Commission would have to apply an alternative programme if the SIS II project is unsuccessful, and that Parliament should be included in the decision making as regards migration. Before switching over to the new SIS II system, Parliament should be fully informed by the Commission on the test results and given an opportunity to issue an opinion.
in writing. - Prior to the migration to the new SIS, it is necessary that the appropriate tests be carried out and that the necessary safeguards are in place. While I believe that the above should be carried out in a professional and thorough manner, I also share the rapporteur's disappointment with regards to the extended delays that are impeding migration to the new system.
I voted broadly in favour of the proposed amendments to this regulation. The data-migration phase is the final task under the development mandate for the second generation Schengen Information System (SIS II). This therefore justifies the need to give the Commission a development mandate valid for the development of the system until it becomes operational. Given the considerable delays that have already been confirmed and the increased costs of the SIS II project, I understand that the sunset clause must be kept. The new mandate conferred on the Commission must be defined according to the date envisaged for the SIS II to become operational, in late 2011.
However, the Commission must have some flexibility in order to be able to postpone dates using the comitology procedure so that it can adapt the legal framework to an alternative scenario if the SIS II is unsuccessful. The Commission's inability to set a likely date for the SIS II to become operational is unacceptable, since better guarantees of security, freedom and justice in the European area are depending on it. It also raises doubts about the lack of transparency in the way the process has been handled.
The particular sensitivity of this subject justifies the assigning of the report to one of the Members of this House who has dedicated himself most to this subject, my colleague, Mr Coelho; I would congratulate him on his work. The delays that this process has suffered are regrettable, but I share his caution on the success of the migration process and his concern over Parliament's right to be informed of developments.
The 'saga' of migration from SIS I to SIS II has simply gone on for too long. That is why I voted for this report: to point out the need to respect the deadlines set and to end what could be viewed, following numerous fruitless outcomes and given the resources deployed to achieve the objective of said migration - so far without success - as mismanagement. The ball is in the Commission's court, but as the budgetary authority, the European Parliament must use its powers and reserve itself the right to ask the European Court of Auditors to proceed with a detailed audit of the management of the project and of the financial impact that a failure would have on the EU budget.
I see slight progress in the Committee on Civil Liberties, Justice and Home Affairs' amendments contained in this report. The latter, in effect, demands that the European Parliament be involved in the decision-making process and indicates that its favourable opinion is required before there can be any migration to the second version of the Schengen Information System. However, this report is still unacceptable. We cannot support the possibility of migration to SIS II - the new tool for achieving 'total security' - with impunity.
With this system, more and more personal data can be gathered together, and for reasons of which the validity is subject to interpretation. How can the suspicion of the will to commit a terrorist act be deemed valid? Worst of all, the United States could be given access to this data. In this hour of crisis, the reigning eurocracy continues to build us a Europe characterised by competition and by an overemphasis on law and order. However, now more than ever, it is time to build the Europe of solidarity and cooperation that we need.
We have a Schengen Information System that works and is capable of expansion, and we have a prestige project costing millions that seems to be flopping. It is time to stop pouring money into the money pit and to rescue what can still be rescued. If the EU really wants to spend further millions, they should be spent on border protection or on benefiting indigenous families. Instead of simply paying out 'bounties' for taking in refugees, the Geneva Convention Relating to the Status of Refugees should finally be accurately applied and it, of course, does not apply to the army of economic migrants.
Finally, we do not need a new asylum support office to further expand the asylum jungle and the morass of EU agencies that gobble up millions. Until we have a functioning Schengen Information System, the Schengen Area must not be expanded. The new proposals are not only badly thought-out, they are quite simply counter-productive, and that is why I abstained from the vote.
I express my full support for the report by Mr Coelho. The Schengen Information System has proved itself an excellent and valid instrument for management and control within the European Union. It has, however, required adjustment and adaptation during the course of its development, and also in view of further requirements that have become apparent.
The rapporteur's proposal very much agrees with this viewpoint: second generation migration can no longer be postponed or put off. We need effective and efficient instruments for coordinating information on and controlling those who enter and travel within the Schengen system. For this reason, I join Mr Coelho in emphasising the need for the Commission to implement the new second generation SIS system as soon as possible.
in writing. - Prior to the migration to the new SIS, it is necessary that the appropriate tests be carried out and that the necessary safeguards are in place. While I believe that the above should be carried out in a professional and thorough manner, I also share the rapporteur's disappointment with regard to the extended delays that are impeding migration to the new system.
In addition, I feel that it is necessary for the Court of Auditors to be asked to take an in depth look into the management of this matter.
The increased number of Member States has seriously complicated the process of transition, and migration between the Schengen Information System to the second generation Schengen Information System. Parliament has been demanding exact and up-to-date information on how this report is coming on, and rightly so. I hope that the migration takes place in the most effective way possible, that this change does not in any way damage Europe's security, and that it has a satisfactory outcome.
I voted for this report since the question of refugees in the Community is still very relevant. At present, the issue of the resettlement of refugees in the European Union is not properly coordinated and only 10 Member States resettle refugees on a yearly basis, causing a lack of strategic use of resettlement as an EU external policy instrument. I welcome the Commission's decision to set up the European Asylum Support Office, which will be able to offer support to the Member States in carrying out resettlement initiatives, while ensuring coordination of policies within the EU.
The EU is participating far less than the United States and Canada in the reception and resettlement of refugees from third countries. I voted for the European Parliament's own-initiative report on the establishment of a joint EU resettlement programme. The latter demands that an ambitious and sustainable resettlement programme be established within the EU and proposes financial support for Member States ready to participate in this.
This report also indicates our disagreement with the Council's vision. The latter wishes to take refugees' nationality as the basis for deciding who has priority to be resettled. In addition to the geographical origin of refugees, we would like a category of 'vulnerable refugees' to be established (women and children exposed to violence and exploitation, unaccompanied minors, people in need of medical care, torture victims, and so on). The latter must always have priority.
It is essential that the European Union has a fair and realistic migration policy. I therefore welcome this effective, sound and sustainable resettlement programme, providing a durable solution for refugees who cannot return to their country of origin. The resettlement programme may help to make illegal immigration less attractive to refugees seeking to enter the European Union. The success of an effective resettlement programme requires access to job opportunities for adults and immediate integration of minors in schools. For this reason, access to educational and professional guidance services is essential. The follow-up measures must be undertaken by various entities of the public sector (for example, municipalities) and civil society, as well as NGOs, charities, schools and social services; it is essential to promote cooperation between entities. I call on Member States to promote the creation of private funding mechanisms and more widespread public-private initiatives so as to underpin the European resettlement programme.
It is positive that the number of Member States participating in these resettlement programmes has been increasing in recent years. Nonetheless, only 10 Member States resettle refugees on a yearly basis, without any coordination among themselves or a joint EU resettlement programme. It is important that the Member States show solidarity with each other and fairly share responsibility for compliance with international obligations.
An effective and sustainable European resettlement programme will bring benefits for the refugees being resettled, for the Member States, and for the EU itself by giving it a leading role in the international humanitarian field. A multilateral approach is desirable, involving all the relevant actors at local level and without forgetting the fundamental role played by the United Nations High Commission for Refugees.
An effective EU resettlement programme must provide lasting protection and solutions, as well as the creation of mechanisms for cooperating and coordinating between the Member States. Such a programme must allow the exchange of best practices, create a joint strategy and reduce the costs of resettlement operations. I support the suggestion by the rapporteur - Mr Tavares, whom I congratulate on an excellent report - to create a resettlement unit that makes it possible to coordinate and facilitate resettlement processes.
The draft regulation applying to the EU programme for managing and regulating resettlement will, as a matter of priority, resolve the settling and adaptation of refugees in their new environment. Humanitarian catastrophes and other unforeseeable events can unleash a wave of refugees, to which we must be able to respond jointly, within an EU framework. However, I completely reject refugees seeking asylum on political grounds within the EU. I cannot imagine that it would be legally acceptable in any EU Member State to persecute a citizen for political reasons. The participation of local authorities in a resettlement programme should always be on a voluntary basis, as is the case with Member State participation.
Some countries are used to having increased numbers of foreigners in the local population, but for others of course, it is something new. In order to avoid phobias and concerns about foreigners in some countries or regions, we should respect their interest or lack of interest in participating. It would also be appropriate, for the sake of the conformity and complementarity of the EU resettlement programme with other asylum-related EU policies, to coordinate the proposed programme within an EASO framework. Despite the previously mentioned reservations, I back the entire report.
The resettlement of refugees has been proving necessary in cases where the receiving third countries are unable to provide them with safety and a livelihood so that they can settle there. That is why various entities that are active on the ground are feeling the need for this problem to be fought at European level, and the joint EU resettlement programme proposed by the Commission could be the appropriate means of tackling this. Irrespective of which model wins out in the end, it is clearly urgent for the Member States to cooperate more with each other and with first-settlement countries in order to provide a lasting, sustainable and interconnected solution to this serious humanitarian problem.
European citizens should not be deceived by the title of this report: by resettlement. We are not talking about some aid package or other for the repatriation of immigrants, but about the reception, on EU territory, on the recommendation of the United Nations High Commissioner for Refugees, of people who have already sought asylum in a third country - the first country of asylum or refuge that, for some reason or another, does not suit them or does not suit the United Nations. This is an incredible new incentive for socio-economic immigration that is disguised under cover of an application for international protection, while a European Asylum Support Office will be increasingly responsible for distributing applicants across the EU, whether we like it or not. How can we trust the UN and the first countries of asylum to organise such a check? How can we tolerate the fact that a European agency is telling Member States who they have to accept on their territory and under what status? According to the UNHCR, there are 750 000 people in the world who could claim asylum. Do we have to receive all of them in our countries, on the orders of this organisation? This is completely irresponsible.
Only 10 EU Member States, including Portugal, accept refugees for resettlement. This situation must be changed, and solutions and incentives found to make the majority of Member States start accepting the resettlement of refugees. The creation of this programme constitutes an important step in that direction. It will also contribute to increasing the EU's involvement in resettlement at global level, and so also have an impact on the EU's ambition to play a leading role in world humanitarian issues and the international stage.
Allow me to express my support for the report by Mr Tavares. As I stressed with regard to the setting up of a European Fund for refugees, the problem requires a European line of action and approach.
I believe that procedures for conferring refugee status should be harmonised to achieve this end. We cannot have discrepancies over this definition at European level. A common concept would prevent the 'migration' of refugees within European States, while allowing more appropriate management. It therefore seems to me that a common programme would take us in the right direction. Finally, an efficient EU resettlement programme should provide protection and lasting solutions, not only for long term refugee situations, but also for the need for swift and appropriate responses in emergency situations, or situations of sudden urgency.
Approval of the European resettlement programme for refugees from third countries in Member States of the EU is a step in the right direction and, of course, I voted in favour of the report for which I acted as rapporteur for the Group of the European People's Party (Christian Democrats). In fact, it is very important to build solidarity between the EU and third countries on refugee issues. However, we shall soon need to be bold and show the same solidarity within the EU by creating an internal refoulement programme, in order to mitigate the disproportionate pressure on certain Member States, compared with others. The pilot programme in Malta is a very good example in this direction.
It is good that a joint EU resettlement programme has been established. The number of refugees who need to be resettled is growing, in contrast to the number of places available to accept them. However, the Member States which receive refugees are often among the poorest, and their resources do not allow them to accept a large number of people. Resettlement should be treated as a last resort - the only solution when refugees cannot return to their own country and cannot find a safe haven in a third country. The Member States should adopt a more ambitious programme which will ensure the quality and effectiveness of resettlement.
We need to support the creation of mechanisms of private financing and the adoption of more frequent public and legal initiatives to strengthen the European resettlement programme. Particular attention should be given to the human resources needed in the current and future EU resettlement programme so that a procedure can be introduced which will enable good practices concerning adaptation and integration of refugees into the receiving society.
The objective is to establish a joint EU resettlement programme, so that thanks to the closer cooperation of governments of EU Member States, the number of people resettled can be increased and their situation in the EU improved. Every effort should be made for more EU Member States to join the EU resettlement programme, which will initiate political and practical cooperation between Member States for the permanent protection of foreigners.
in writing. - I voted yes to these reports, as agreed also with the rapporteurs during our debates in the Committee on Civil Liberties.
The report, which I hope the vast majority of you will vote for, is an evaluation of the progress made in Europe on education and training policies in the period 2007-2009. The report also discusses the challenges identified by the 'New Skills for New Jobs' initiative. The result shows that there is still too much lacking in the training of our young people, both in terms of preparation for the new sectors of the economy and in terms of giving them the skills to develop in a context in which Europe and the world are increasingly open and increasingly interdependent. The 2020 strategy reflects the importance of training and education for successfully tackling the social and economic challenges facing us in the next decade. Therefore, in the context of an EU economic crisis, I want to stress the importance of preserving education and training budgets at national and Union level.
I supported this report, since I believe that we must improve the quality of education and training in the EU. Unfortunately, the guidelines identified in the Lisbon Strategy will not be implemented until the end of 2010. Despite progress in recent years, many European citizens are still not yet sufficiently skilled and one third of the population of Europe have very low-level educational qualifications. Also of concern is the fact that an increasing number of young people are leaving school early and do not acquire any qualifications later. I think that it is very important to begin to implement as soon as possible a policy aimed at raising the quality of education and training in the Member States. The European Commission, Member States and employers should cooperate closely with education and training providers, to ensure a higher level of education and broader scope in order to meet the demands of professional sectors and the labour market.
I voted in favour of the report on implementing the 'Education and training 2010' work programme because the report includes some very important passages, which I hope can find specific application in the sphere of EU policies and then be implemented in full by the Member States.
I am referring particularly to the points on vocational training and the link between training processes and the needs of the job market. From this point of view, for the future of both our education system and our economic system, which is made up almost entirely of SMEs, one hopes that the need to strengthen the connection between institutions, particularly vocational training institutions, and the world of enterprise, will be recognised.
The idea of fostering the establishment of forms of partnership between national and local production businesses, on the one hand, and the world of training, on the other, is without doubt a good one: this would allow schools to be more successful in coordinating training programmes with real local needs and the economic world that reflects those needs, not to mention the fact that the idea would also help schools to overcome the perennial problem of finding suitable resources for providing young people with high quality training that they can put to immediate professional use.
I voted for this report, because this is an appropriate time to review the education and training objectives that were laid down in the Lisbon Strategy and to evaluate what was unsuccessful in this area. I am pleased that one of the most important objectives in the new Europe 2020 strategy is to improve the level of education, reduce the number of people leaving school without qualifications and increase the number of people with higher education or equivalent. Firstly, I would like to highlight the fact that due to the rapid development of information and new technologies, the educational environment is becoming increasingly complicated and varied and it is necessary to adapt to new needs in a changing world. Therefore, it is necessary to reform and improve curricula in schools and universities, taking into account the needs of the changing market. Secondly, I call for more efforts to increase literacy and encourage skills upgrading for people from disadvantaged backgrounds. One of this programme's most important objectives is the modernisation of vocational education and training (VET) and higher education. In other words, closer relations with the world of business are increasingly needed and it is crucial to develop new, more attractive qualification perspectives and mobility opportunities for students enrolled in VET. I am delighted that the European Parliament has drawn significant attention to the fact that we must facilitate the integration of people with disabilities in the areas of education and training. I also agree that we must allocate appropriate funding in order to ensure the integration of people with disabilities in the area of training.
Quality education and training are a must in terms of personal fulfilment of the individual, equality, fighting social exclusion and poverty, active citizenship and social cohesion. It is essential to improve the quality of education and training for all students in order to attain better results and competences. That is the only way to implement the renewed social agenda for opportunities, access and solidarity, and help to create more and better jobs. Mobility between higher education institutions, the business world and vocational education and training must be promoted in order to promote student-centred learning and the acquisition of competences, entrepreneurship, intercultural understanding, critical thinking and creativity. I also call on the Member States to modernise the agenda of higher education and, in particular, to coordinate curricula with the demands of the labour market
Since the Lisbon Strategy, education and training policies have been becoming increasingly important within the European Union. I therefore welcome this report in general and, very especially, the Commission communication 'Key competences for a changing world'. Nevertheless, I am concerned about the mismatches between skills levels acquired at school and the requirements of the labour market in the European Union.
A clear commitment to professional training and lifelong learning will contribute much to the success of the 'New Skills for New Jobs' initiative, as will the development of transversal key skills such as digital competence, the ability to learn, social, civic, sporting and artistic competences, a sense of entrepreneurship and cultural awareness.
In order for the coming generations to be able to overcome the current gap between acquired skills and the needs of the market, I therefore believe it to be essential for preschool teaching to be of high quality as an instrument for early acquisition of essential skills. I also see primary and secondary education focused on the development of more specific skills as essential, for example, mastering foreign languages and adapting to the needs of communities in which schools are located. Higher education that is coordinated with the needs of the labour market, companies and society in general is also crucial.
I voted for the report on key competences for a changing world: implementation of the Education and Training 2010 work programme. Despite some improvements, we are still a long way off achieving the goals on education and training set out in the Lisbon Strategy. This report analyses what went wrong and proposes challenges that have yet to be overcome, such as better linkup between teaching, professional training and lifelong learning systems.
Having worked in government in the area of education in my country, I find it deeply regrettable to see it continually wrongly classified in practically all indicators relating to these subjects. I fear that these unfavourable results are, in large measure, the result of an ideology of learning that seems to be completely absent from the Commission's communication and Parliament's resolution: in these, not once can the words 'merit', 'rigour', 'effort', 'concentration' and 'discipline' be seen, and 'knowledge transfer' and 'memorisation' are seen as less important than the issue of 'aptitudes' and 'attitudes' based on 'essential competences'.
It would be useful if governments stopped worrying about statistics and instead tackled the root of the problem, abandoning methods involving a lot of talking, taking away responsibility from all the people involved in the education process and statistical camouflage. They must instead adopt methods focused, above all, on scientific content and cognitive processes; on effective learning and teaching. There must be less focus on stating shared positions that are as hollow as they are well intentioned. Given the generally positive content of the resolution, I will vote for it, but not without registering my profound disagreement with this interpretation of what the education system should be.
Education and training issues are clearly of the greatest significance, given the never-ending advances of science and technology, and the increasing incorporation of scientific and technical knowledge into productive processes. It is in this context that the report under discussion considers it 'vital to introduce policies seeking to improve the quality of education and training'; naturally, we share this concern.
However, in voicing this concern, it does not even make the necessary mention of the importance of state schools in pursuing this goal, nor is there reference to the consequences of the lack of investment in public schools, or the exclusion of many young people from access to education and training; it chooses instead to make a mistaken and ambiguous reference to strengthening 'cooperation of the public and private spheres'. As regards higher education, the Bologna Process does not put forward any solution for the necessary improvements to education: on the contrary, in countries like Portugal, it has made it worse, not least the state system.
We cannot fail to point out and condemn the advocating of 'flexibility', pushing young people into insecure, uncertain, intermittent and poorly paid work. We also disagree with the concept of volunteer work as a substitute for jobs, exacerbating the exploitation of young people seeking to enter the world of work.
in writing. - I and my British Conservative colleagues can agree with much of this report. We remain supportive of attempts to develop lifelong learning strategies and to promote vocational education and training (VET) and the better integration of key competences such as foreign language learning, mathematics and science. And we believe that the most important element is to ensure that labour markets are flexible enough to ensure that young people can gain employment.
However, we cannot support the reference in this report for all migrant children to be taught in their mother tongue. It is our belief that this will be extremely unworkable, costly and inefficient, particularly in schools which have children from many diverse linguistic backgrounds and would do little to foster integration of migrants into local communities. In addition, education policy is, and should remain, the preserve of individual nation states. For this reason, we voted against this report.
Following the 2000 Lisbon Strategy, a series of initiatives has been implemented aimed at reaching the strategic goal set by the European Council of Europe 'becoming the most competitive and dynamic knowledge-based economy in the world by 2010'. Commitment to education and training is essential and must involve improving the quality and effectiveness of education systems in Europe. A commitment must be made to training teachers and educators, providing access to education and training systems for all, making the teaching process more attractive, opening up education and training systems to the rest of the world, and promoting stronger links with the world of work. The standardisation of objectives in a Framework for Key Competences was an important step towards achieving the goals proposed for 2010, which were not, however, fully achieved. From the point of view of reviewing and assessing the work done up to now, this document becomes even more important if it is viewed from the perspective of preparing recovery strategies in order to achieve objectives initially proposed for the education sector, taking into account the new proposal for strategic framing of European cooperation in this sector: Education and Training 2020.
Education is important, but the reality is that a good education and training has, for quite some time, been no guarantee of employment, let alone a good job. Instead of investing money in appropriate qualification schemes, the plan is to ship lowly qualified staff into the EU using all possible kinds of card solutions, with transitional deadlines in the labour market to be dismissed as unnecessary. In the context of the basic conditions referred to, the training programme is not adequate, for which reason I voted 'no'.
The recognition that education and training are essential for a knowledge-based society, and for the future economy, is no longer a myth. These things represent the basis of our society and the foundations for our own future and that of generations to come.
Education (pre-school, primary, secondary and higher) and professional quality training are indispensable if we are to respond to the challenges that Europe must face, including under the EU 2020 strategy. I support the communication system which mentions various strategies that could be implemented, such as supporting the development of teachers' competences, updating assessment methods and introducing new ways of organising learning. I express my support and I congratulate the rapporteur for the sensitivity she has shown in drawing up the report.
I voted in favour of the report on key competences for a changing world: implementation of the Education and Training 2010 work programme. The text presents a global approach to upgrading and adapting education to modern requirements. Identifying the reasons which led to the failure of the objective of the Bologna Process on the convergence of higher education between the Member States, the importance of adapting education systems, in order to prepare European societies so that they can exit the economic crisis and resume sustainable growth, and the importance of the penetration of new technologies at all levels of education, are key points for the education system of tomorrow. That is why I tabled amendments to that effect, which were adopted by the Committee on Culture and Education.
in writing. - I am very glad that today, we adopted the report led by my Catalan colleague from the S&D Group, Maria Badia i Cutchet, on the very important issue of seeing education and training as key competences for a changing world.
I voted in favour of this report and would like to recall the importance of the basic skills that every European must acquire. The number of young people unable to read properly by the age of 15 is steadily increasing (21.3% in 2000 and 24.1% in 2006). With a European strategy focused on quality jobs and a smart economy, this knowledge gap is something that will marginalise an ever-greater section of the population. The Member States must integrate this priority to acquire basic skills (reading, writing, arithmetic) into their educational programmes before their pupils specialise. Moreover, the learning of foreign languages is crucially important. As an English teacher, I am particularly aware of this. The fact that some European countries have fallen behind in the teaching of foreign languages closes many doors to students, at a time when jobs are becoming increasingly international in scope. Finally, the adaptation of educational models to the new professions of the green economy or the digital economy is a major challenge for education in Europe. For that reason, assistance for lifelong learning is the key to a career path that is flexible and adapted to the jobs of the future.
I endorsed the report on the Education and Training 2010 programme with pleasure and with hope for rapid implementation of the programme's ideas. As an academic teacher and a professor with many years of experience, I pay particular attention to the necessity of creating greater mobility between institutions of tertiary education, the world of business and vocational education and training.
Modern higher education should prepare students thoroughly with a view to entering the labour market. As well as the right knowledge, competences such as entrepreneurship, intercultural understanding and creativity are becoming increasingly significant, and are playing a decisive role, on a par with formal training, in the achievement of professional success.
From this point of view, therefore, education is very important. It is also essential to adopt effective measures to increase the representation of women in science and scientific research. On this matter, I have already asked the European Commission for an opinion and to consider the possibility of establishing special programmes to create equal opportunities for women in science.
Taking into account the alarming statistics on the qualifications of Europeans - including, among others, the fact that 77 million people, or nearly one third of Europe's population between the ages of 25 and 64, either have no formal qualifications or very low qualifications - I consider this report to be extremely important for promoting science and raising vocational qualifications. In relation to this, I appeal to the EU's Member States and the Commission for effective realisation of the ideas of the programme.
Education has important social functions, opens doors and offers prospects for a better future. Therefore, we must make every effort to help in the education of young people through EU programmes and grants combined with national measures. In an era of globalisation, increased competition and rapid change, it is important to participate in lifelong learning.
Thanks to student exchanges, such as Erasmus, our young people are not only furthering their knowledge in specific subject areas, but are also broadening their horizons. Experiencing new cultures and languages and making international contacts leads to the creation of more solid bonds within Europe and helps in creating the European identity. Europe's ambition is to be at the forefront in terms of research and development, innovation and new technological solutions which enable better management of energy resources.
Our hopes are pinned on young people, so we have to treat this group as a priority. Young people who have completed their university education find it difficult to enter the labour market because employers very often emphasise professional experience, which young people do not have at that stage of their lives. For this reason, we need to promote dialogue between universities and businesses, adapt courses of study to the needs of the labour market and emphasise placements and practical experience which will make it easier to find work.
Ladies and gentlemen, the belts being tightened throughout Europe - as a painful and severe measure - are beginning to have an impact. Victims and compromises have already become part of daily life in many EU sectors, but it is important (particularly during the economic recession) that we do not neglect our commitments in such fundamental areas of policy as education. As history has shown, education is a thing worth fighting for - whether in the underground educational institutions of Nazi-occupied Europe, or in the dissidents' 'flying university' in the Stalin era. The global economic crisis means that we are being forced to adapt once again. Vocational education and training must be adapted to the needs of the labour market. Europe's literacy rate must be improved, since in this area, Europe is far behind the United States and Japan. We must fill the gap. Not only is it important to raise the level of literacy, numeracy and computer literacy among young people, but also that of unemployed adults belonging to the lower socio-economic class. Lifelong learning from the cradle to the grave, as well as so-called 'second chance' programmes for adults with limited abilities, are not only important for stimulating the economy and the labour market, but also for social inclusion and active citizenship. It is our duty to raise the level of the quality of training throughout Europe and make education appear more attractive. That is a long-term struggle, but it is something worth fighting for.
The administration and management of commercial companies is an area which raises new concerns, especially during the current crisis, even though it has been subject to constant regulation. In fact, making managers accountable, and I am not only referring here to administrators, is an absolute necessity in the context where we are intending to reduce systemic risks. In the case of corporations operating in strategic sectors, with either a large turnover or a significant market share, the financial problems which such corporations may encounter obviously go beyond the simple interest of shareholders, entering into the realm of 'stakeholders', in other words, creditors, employees, consumers, the relevant industry or state.
In this situation, the amendment being proposed by myself about making members of the Board of Directors accountable by forcing a percentage of this body's members to be professionals supports the reduction in systemic risks as, at the moment, it is no longer enough to be a representative of the shareholder as long as, just as I showed, the benefit to the financial health and stability of certain corporations exceeds the strict investment benefit in the form of ownership of share capital. In addition, in order to encourage shareholder involvement in these corporations, which is passive in many cases when the proportion of capital held is too small, electronic voting should be regulated.
The governance of companies and their ethics is a critical issue, particularly in the current situation in which many shareholders are suffering losses on their investments because of violations of some of these principles. Good managers who are responsible and whose conduct is guided by ethics are central to the balanced decision-making process which leads companies to become competitive. When we talk about regulating certain ethical practices, we cannot forget the principle of private autonomy and that there must be a limit at which certain practices must be regulated.
I also consider it essential for shareholders to participate more in and take more responsibility for ensuring that good administrators are rewarded by the market and that less ethical managers are punished, so that their practices do not harm the rights of shareholders or have a negative impact on the entire market.
The recent financial crisis reinforced the need for us to look at deontological issues relating to managing companies in a more responsible way. Issues relating to remuneration regimes and governance arrangements with regard to the remuneration of the directors and managers of listed companies must be governed by ethical and deontological principles that do not allow situations such as those experienced in the recent past, with the awarding of management bonuses in companies that immediately afterwards filed for bankruptcy or were found to be in serious difficulties. The EU must have a productive, social and environmental model with a long-term outlook that respects everyone's interests: companies, shareholders and workers. That is why I voted as I did.
I express my support for the report by Mr Lehne. The recent financial crisis has illustrated the need to analyse issues related to pay policies of company directors. I agree with the rapporteur when he suggests a method based on binding measures, aiming to avoid a situation where the variable payment element (bonus, shares, etc.) gives rise to investment policies that are too risky and too far removed from the state of the real economy.
To this end, there seems to be a need for legislative measures, allowing us to resolve the problem of disparity between national regulations concerning payment for companies, especially in cases of cross-border mergers. It is necessary, particularly when it comes to the financial sector, to put ethical issues at the centre; not only from a moral viewpoint, but also and, above all, from a social viewpoint. In order to achieve this, we must introduce uniform and global guidelines.
I voted in favour of the own-initiative report on deontological questions related to companies' management as, above all, I support the European Parliament's call for encouraging higher numbers of women to be assigned to management posts and the request for the European Commission to put forward a proposal to introduce a system for the filling of posts on company decision-making bodies, posts in other bodies and posts in general. At the same time, however, I regret the fact that my amendment, which would have made this an obligation, was not included in the final resolution.
I would have liked to have seen the European Parliament make more ambitious demands. In connection with pay policy, I would also like to point out the serious differences that do prevail in reality and to emphasise that the principles laid down in the European directives of equal pay and equal treatment for men and women must be observed and nurtured. I advocate these fundamental principles being made mandatory in every Member State and believe that a system of sanctions should be introduced for non-compliance.
I supported the report by Mr Papanikolaou because I am aware that the consequences of the economic and financial crisis have already reached and affected the fabric of society, especially young Europeans, exposing them to alarming rates of unemployment.
I therefore believe that it is the duty of European institutions to establish a well-defined strategy that can make the most of existing training and mobility programmes (such as Comenius, Erasmus and Leonardo da Vinci), while also increasing the correlation between the supply of training, competences and the demands and needs of the labour market, in order to make the necessary transition between vocational and occupational training smoother and more secure.
I agree with this resolution because as we shape the policies of today, we have a strong responsibility towards young people and future generations. The European Union possesses important tools relating to youth policies, yet these tools need to be fully exploited, communicated and integrated. I am concerned about the increasing numbers of young people who are unemployed, under-employed or have no job security, especially in the current economic crisis. It is very important to ensure a youth perspective in the post-2010 Lisbon and Europe 2020 strategies. I also support the proposal to develop appropriate measures targeted at young people in the recovery plans drawn up in the economic and financial crisis plans and to ensure better integration of young people into the employment market.
The report, which I voted in favour of, contains interesting reflections and suggestions for developing constructive policies that aim to give young people in today's society a sense of responsibility.
Young people face many challenges today if they are to make their way in the job market and in society. I agree with the basic premise of the report: Parliament could be a useful instrument for implementing European youth strategies, in view of its democratic roots and its resulting ability to gather the requests of young people on the ground and within Member States, and to bring their demands to the attention of Europe.
I reiterate, as have other previous speeches, the importance of ensuring training pathways reflect local business patterns: only by doing this can we help the young people of today and tomorrow to enter the job market more easily and with greater satisfaction. Nowadays, jobs are still the main problem for millions of young people in Europe, especially during the current economic crisis, which has raised the youth unemployment rate to more than 20%.
I also agree fully with the report's emphasis on the social and human importance of young people taking part in voluntary work as a factor in helping them achieve personal and collective growth.
I voted for this report, since the preparation and implementation of the EU strategy for youth is very important, particularly at this time when the economic and financial crisis has had a negative impact on youth employment and still threatens their future prosperity. Since young people are Europe's future, it is our duty to help them by applying a well prepared strategy for youth. Therefore, above all, Member States need to safeguard the right of all children and young people to obtain state education and must provide everyone with the same opportunities for education, irrespective of their social background and financial situation. I would like to draw attention to the fact that, as provided for in the new Europe 2020 strategy, it is necessary to take measures as soon as possible to reduce the number of students leaving school without qualifications. Only by creating more flexible learning conditions for all young people, and safeguarding for all the right to learn and study, can we create opportunities for young people to get a foothold in the labour market. I would also like to stress that it is necessary to prepare specific policy guidelines to implement employment policy and combat youth unemployment. It is very important to stimulate youth entrepreneurship and provide young people with more flexible conditions to take advantage of micro-credits and micro-finance facilities.
The financial crisis has been having a serious impact on the lives of young people. I therefore welcome the renewed youth strategy, which puts the well-being of future generations on the political agenda. As the knowledge triangle is a key element for growth and job creation, I would stress the importance of creating more opportunities for youth in education and employment through increased interaction between education, research and innovation. The Members of the European Parliament play a crucial role in promoting European youth policies in the Member States. I would draw your attention to the problem of early school-leaving and the need to ensure that a higher percentage of young people complete compulsory education.
The European Parliament also plays an essential role in the formulation, implementation, monitoring and evaluation of youth strategy. It is essential for Union programmes and funds to reflect Europe's ambitions for young people, and for the EU's policies, programmes and actions to be coordinated, with a view to an EU strategy for youth.
in writing. - I voted in favour because, though the EU strategy for youth is, by its nature, a wide-ranging and all-encompassing document, it is crucial to reassert that any new strategy must place education at the centre of its ambition and policy. In the past, such an education policy would have correctly placed its emphasis on the need for all students in the EU to complete primary and second-level education. Thankfully, we have now come to the point where we can afford to cast our attention towards more ambitious goals. In the past two decades or so, many initiatives have been trialled which have been aimed at getting those from demographic groups traditionally disinclined towards university to attend third-level institutions. Some of these initiatives have been more successful than others, but in general, it remains the same social groups who make up the overwhelming majority of third-level students. This cannot be allowed to continue. If we are to truly address the poverty which remains but often goes unremarked in the EU, an effective system by which less-inclined areas of society start to become truly represented at third level must be achieved.
I support Mr Papanikolaou's report on 'An EU Strategy for Youth - Investing and Empowering'. I agree with his call for the Member States to fully implement the provisions of the Treaty of Lisbon in the area of youth policy, such as encouraging the participation of young people in democratic life, special attention for young sportsmen and sportswomen, and the legal enforcement of the Charter of Fundamental Rights.
I would stress the important role of the Comenius, Erasmus and Leonardo da Vinci programmes in the development of European education and training policies. I urge the Commission to prioritise instruments that improve young people's qualifications and increase opportunities to work and, especially, to develop 'Erasmus first job'. I agree with combating the use of drugs, alcohol and tobacco and other forms of addiction, including gambling.
I would stress the role of informing young people about sex education issues in protecting their health. I would highlight the importance of volunteering activities and, as the Portuguese Social Democratic Youth Movement (JSD) has always argued, giving young people central responsibilities in conceiving and implementing youth policies at European, national and regional level.
Investment in youth policies is essential to the future of European societies, particularly at a time when the number of young people in the general population continues to decrease. I welcomed receipt of the 'EU strategy for youth', in which information on the situation of young people of Europe was collected for the first time, as well as the three priorities for youth set by the Commission.
Creating more opportunities for youth in education and employment, improving access and full participation of all young people in society, and fostering social inclusion and solidarity between society and young people, are fundamental aims for an effective European youth policy that is capable of contributing to the development of a European mentality. Nonetheless, the existence of different definitions of 'youth' in the various Member States, as well as the fact that youth policy is covered by the principle of subsidiarity, show the problems involved in effectively implementing the instruments of youth policy. Strong desire and great commitment from the governments of the Member States are requirements for renewed European cooperation on youth in order to produce concrete results, as is the urgent strengthening of the open method of coordination.
I voted for the report on 'An EU Strategy for Youth - Investing and Empowering'. The financial crisis is mortgaging, at least in the short term, the professional futures of millions of young people throughout the European Union, essentially because of the increased difficulty in entering the labour market. We urgently need to ensure that training measures ensure a better match of skills and the demands of the labour market, thus promoting young people's autonomy and economic independence; otherwise, we run the risk of squandering young people's talent.
At a time when Europe is struggling through the largest, most serious economic and financial crisis of recent decades, it is essential that the European strategy for youth that we are now discussing be focused on the problems which the crisis has caused and which especially affect young people. Of these problems, we would stress the high rate of youth unemployment; the difficulty of getting into the labour market; low pay; the inadequacy of formal training from schools and universities for the demands of working life; and the difficulty of reconciling starting work, which is always difficult, with family life.
These are concerns that must be present in any European strategy for youth. Policies and strategies that enable Europeans to adapt better and quicker to the challenges of the twenty-first century - especially in a crisis situation - must also be sought. I would especially stress the importance of measures that give education its due importance, those that aim towards the acquisition of new skills, and those that stimulate creativity and entrepreneurship. Finally, I believe that in order to successfully achieve the proposed objectives, it is necessary to strengthen coordination between the various agents involved in pursuing the strategy for youth.
A commitment to young people is made through a good education system that gives absolute priority to the problems of early school-leaving and illiteracy, and that supports equal access for all young people to high quality education and training at all levels. We also advocated the promotion of opportunities for lifelong learning. Given the high rates of unemployment to which Europe's young people are exposed, and as young people with poor qualifications are more likely to be unemployed, it is essential to ensure that they receive the best possible training, which guarantees them prompt access to, and a long-term stake in, the labour market. The first job is very important. That is why we proposed an 'Erasmus first job' scheme, which was approved; we are waiting for the Commission to follow up this proposal. The EU should better inform, develop and implement the instruments that it already has at its disposal. Young people must be called on to participate more, not least in building the recycling society and in the objective of combating climate change, to which they have already been generously contributing, as a matter of fact.
We believe that this report takes the correct point of view in approaching young people's problems as something that cuts across several sectors of society. By doing so, it identifies specific problems in several areas: education and training; employment; health; well-being and the environment; culture; and others. These problems include, amongst others: school leaving; insecure and precarious jobs; unpaid work placements; the brain drain; environmental degradation; drug dependency; and social exclusion.
Although the rapporteur presents some proposals to solve these problems which seem fair to us and deserve our support, there are others that are clearly inadequate; some are even ambiguous and others go so far as being contradictory. We cannot accept, for example, that a Europe 2020 strategy that is 'more focused on young people' can adopt insecure or intermittent employment as 'strategic' solutions for young people; both of these concepts are present in the aforementioned strategy, which also advocates competitiveness as a possible way out of the crisis.
As in other areas, harmonisation achieved through social progress and not by everyone ending up with the same, low standard of living is required here. Some countries - including Portugal - have included a broad range of youth rights in their constitutions; it is important for these to be implemented and not restricted.
Unemployment, temporary work, internships. What kind of prospects await the younger generation? What life expectations? How must they feel, being forced to stay at home and be supported by their parents, and not even able to think of starting a family? Working intermittently, often underpaid, and doing jobs that are far below their level of education. No prospects of a pension. What does the future hold in store for them?
Madam President, ladies and gentlemen, it is young people who are bearing the brunt of this crisis.
They are disillusioned and alarmed by the possibility that they will be cut out of the job market. There is no point hiding behind good intentions and promises. Young people are asking for facts. And it is our duty to give them proper answers.
We must invest; we must provide certainties, offer opportunities. The world of work is changing, and we must create conditions whereby young people are the first to adapt to these changes, making the most of new technology, and following educational pathways that are appropriate for the new needs.
We must redouble our efforts; we must put young people at the centre of our European policies. If there is no future for young people, there is no future for society as a whole.
in writing. - I voted in favour of the report on the new youth strategy, as I believe that the future of Europe is the young people today. We need to take action now to ensure that young people are best prepared for their life ahead and best equipped to face the challenges.
I urge the Member States to take the new youth strategy seriously and implement the proposed measures vigorously. The youth strategy needs to feed into the personal and professional development of each young person in Europe by providing them with the means to learn at home and abroad, through formal, non-formal and informal learning. The strategy should also serve to empower young people and increase their participation in society.
Furthermore, no policy can truly function without cross-sectoral implementation. All relevant actors across sectors need to work together to make the strategy a success. Although youth policy in Europe is carried out at national level, we need to learn from each other and set examples. Making the national reports public is a crucial step in getting closer to our young citizens, but also in learning from each other through best practices and from possible challenges.
The global economic crisis is just one of the factors contributing to a change in the behaviour and living conditions of young people in Europe. This must sound an alarm bell for both Member States and the European Union as a whole.
We have been witnessing for some time now in Europe a declining population, with the dramatic consequences this entails for our economies and social welfare systems. It is a source of concern that young people are getting married increasingly later and having ever fewer children at a late age. At the same time, they are not being provided with adequate conditions for developing theirs skills and taking an active involvement in society.
Education, employment, social inclusion and health are the major concerns of the young generations, but these pose challenges for Member States. This is precisely the reason why I voted for the draft report compiled by Mr Papanikolaou. I firmly believe that the amendments which we have proposed will make a significant contribution to the task of devising policies aimed at young people, by allowing them to make decisions independently and supporting their personal initiatives, equal access to education for disadvantaged young people and their inclusion in the labour market later on.
I believe that the partnership with the mass media aimed at raising the profile of the European programmes and projects for young people is a key factor in helping us achieve our objectives.
The EU strategy for youth has become increasingly important and must now be faced up to as one of the Union's political priorities, given that young people make up 20% of the total population. The objectives are clear and defined, and are connected with areas as important as the creation of more employment opportunities or encouraging young people to play a more active part in society. In the situation of economic and financial crisis that we are currently experiencing, combined with the problem of ageing, young people are one of the most vulnerable groups. I therefore advocate an ever greater commitment to youth policies at EU level. That is why I voted as I did.
Young people, in particular, are especially hard hit by the current crisis. In the face of rising youth unemployment, it is important to improve educational opportunities. While we at EU level are still talking about promotion, the Member States are already making cuts in the funding for universities.
If we really want to help the youth, we need to rein in the phenomenon of 'eternal trainees'. These measures are, at best, a declaration of intent but, given the conditions in these times of crisis, they are scarcely enough to actually achieve anything. I have therefore abstained from voting.
I voted for this document as I am myself part of that same younger generation shaping the future of the EU and I am concerned about the sort of future that awaits me and people of my generation. At present, unemployment is one of the main problems facing young people in my country of Lithuania and in other EU Member States and we are already beginning to refer to today's young people as the lost generation of this era. Another problem is the incompatibility of the education system with the needs of the labour market. Although we agree with the Communication from the Commission on an EU strategy for youth, I am concerned that, like many of the other strategies we have adopted, it may never be anything more than a set of fine declarations on paper. We, the European Parliament, other EU institutions, the Member States have to understand that unless we care about young people today, it may be that none of our other strategies, including EU 2020, are ever implemented, as there will not be anybody left to implement them. Therefore, I call on the Commission, the other competent institutions and the Member States to take specific action as soon as possible so that this strategy becomes a reality.
I voted in favour of European Parliament resolution No concerning the report on 'An EU Strategy for Youth - Investing and Empowering', because defining a strategy for young people is extremely important today. The young section of European society is faced by many challenges which will have to be tackled in the near future. The economic crisis and the ageing of society are undoubtedly important and urgent questions, and they mainly concern those who are going to build the future. What we ought to do, and what in fact we must do, is to create equal opportunities and equal access for all those who will begin their adult life in a few years, and also for those who are beginning their adult life today. Unfortunately, there are many young and talented people who, for a variety of reasons, have been left behind. We should give them a second chance. Measures such as financial support for people who have completed university are essential for a smooth transition to the labour market. Unfortunately, the unemployment rate among young people is high, and inequalities in the labour market persist. There are definitely more problems than those I have mentioned. Therefore, I fully agree with the rapporteur that the 'present report constitutes a further step of a continuous effort. An effort that is our duty. An endless duty towards future generations.' This is what is expected of us, today, and it is what we should do.
I agree with the view expressed by Mr Papanikolaou. The creation of a new EU strategy for youth is of crucial importance. The main aim of the new strategy for youth should be to use existing instruments more effectively and to promote knowledge. It is possible to make progress by urging governments to cooperate more on this issue, regardless of the existing differences between national policies concerning young people.
This is an essential factor when it comes to offering future generations of European citizens a promising future. The economic crisis is having profound effects on young people, and represents a threat to their future prosperity. The ageing population will also have a strong impact on their future. Given the many pressures to which young people are subject, the resulting duty to support them by means of an effective youth strategy, the fact that policies favouring the young are subject to the principle of subsidiarity and the fact that Member States' cooperation in this area is voluntary, it is crucially important that the new strategy should overcome the weak points of the previous strategy and provide concrete results.
in writing. - Educating young people is a crucial task because if mistakes are made, and they are not corrected in time, they tend to have generational consequences and are liable to be repeated, thus bringing about further degradation. The trouble with our 'Strategies' is that, once elaborated, we become obsessed with implementation, thus neglecting the need to revisit and adjust them regularly.
The current strategy on youth, essentially elaborated before the current crisis, is already facing a number of challenges: how to protect the young from the negative psychological impact of the current crisis; how to prepare them for tomorrow's world, not today's; how to ensure equal opportunity to education irrespective of income; how to separate 'mobility' from 'brain drain'; and how to balance 'virtual bonding' through the net with actual bonding and team spirit through collective action.
These are 'strategic' challenges which need 'strategic' attention from decision makers in all EU countries.
I voted for this report since its goal is to promote the active citizenship, social inclusion and solidarity of all young people. As regards youth policy, where subsidiarity is the rule, we must encourage the Member States to define common objectives and agendas, and to improve their cooperation and their exchange of good practice. This is a matter of urgency because we know that, in Europe, 1 in 4 15-year-olds cannot read properly. While we are discussing the 2011 budget, I am concerned about the gap between the ambitions of the report that we have just voted on and the 3.4% reduction in the 'Youth in Action' budget. Why cut a programme that aims precisely at developing a sense of citizenship, solidarity and tolerance among young Europeans? I therefore hope that the 2020 strategy, which is based on a smart, sustainable and inclusive economy, will result in ambitious financial commitments to youth education and training, because in these times of systemic crisis, the medium-term survival of the EU is dependent on young people who are educated and mobilised by the European project.
I endorsed the EU strategy for youth with complete conviction and with certainty as to its success. It is one of the key areas of the work of the Committee on Culture and Education, on which I serve. It is imperative to improve the situation of young people and their educational and vocational chances. Three matters are crucial in this regard.
1. Young people in the EU, and also in Poland, are making good use of EU programmes, such as Comenius, Erasmus and Leonardo da Vinci. Therefore, it is very important to increase funding for these programmes and to recognise them as the basis for development of a multiannual EU strategy for youth. In the future, these programmes should receive greater financial support. Investment in the education of young people is the best possible use of the EU budget. I also appeal for improvement and full implementation of the Erasmus Mundus programme.
2. As a socialist, I also stress the need to create equal opportunities for young people in their access to education. It is essential to give financial assistance to those who cannot afford to complete tertiary education. It is also important to help young people by making their access to the labour market easier.
3. In view of the entry into force of the Treaty of Lisbon, I would like to draw attention to the obligations of Member States concerning implementation of the strategy, which includes encouraging young people to participate in democratic life, paying special attention to young sportsmen and sportswomen and the legal enforcement of the Charter of Fundamental Rights.
The report adopted by the European Parliament is a thorough analysis of the multi-dimensional question of youth - a question which sometimes appears to be under-discussed or pushed into the background. Today's young people are going to create the Europe of the future, so we must make sure they develop properly, and we must help them make the best use of the opportunities the Union offers. Young people are a special kind of added value - they bring freshness and innovation, and can make Europe's social vision a reality, based on tolerance, diversity and equality. The question of young people acquires even greater significance in the context of the current situation - the economic crisis and demographic factors in Europe.
Young people are more vulnerable to the adverse effects brought by the current economic situation. Unemployment in this group is almost twice as high as the overall rate, and the financial situation facing young people often forces them to give up their education, which can, as a result, lead to poverty and exclusion.
In the context of an ageing population, instruments need to be found which will encourage young people to start a family. They often put off this decision because of their unfavourable financial situation, problems with finding work or the need to reconcile work with family life. As for questions of organisation and structures of cooperation in the area of young people, we should be more clear and specific. The question of young people is complex and requires the involvement of many policy areas.
The resolution adopted today concerning the Commission communication on 'An EU strategy for youth' points us in the right direction based on an integrated approach to the problems and needs of young people. We expect that taking account of the interests of young people and future generations when formulating policy strategies at all policy levels will ensure efficient and effective resolution of the most urgent questions. For example, the continued high level of unemployment in this social group shows a lack of structural solutions, such as errors in education systems, which educate young people in isolation from the needs of the labour market.
We need to encourage young people to be active in civil society, to be politically active and to stimulate them to enterprise. We must create the conditions for them to be creative in the area of culture and awaken an interest in art, science and new technologies. On the other hand, we should ensure young people protection from discrimination and run campaigns which promote pro-environmental ideas, while not forgetting the fight against drug abuse and other dependencies to which young people are particularly vulnerable. This is why, today, I was delighted to endorse the resolution prepared by Mr Papanikolaou.
The 96 million young Europeans aged between 15 and 29 account for approximately 20% of the European Union's population. The unemployment rate among young people hit the 20% mark at the start of the year, due to the economic crisis, while the school dropout rate reached 17%, with young people in rural areas being mainly affected by this. In addition, young people are being increasingly offered temporary employment contracts, thereby reducing their chance of achieving financial stability and buying themselves somewhere to live. Young people are our future and we should be involving them more in the decision-making process at European level. They are the ones who should be planning and implementing along with us, contributing to the development of the society we live in. I call on the Commission and Member States to adopt urgently a specific strategy and measures to help young people become more involved in society. These measures should have the following objectives: providing non-discriminatory access to education enabling young people to acquire the skills they need to find a job which will provide them with a decent living, offering accessible child care services to facilitate the work-life balance and giving support to facilitate young people's entry into the labour market and to provide social housing for young people.
The global economic crisis came as a painful blow to us all. The saddest thing is the fact that the strongest blow was borne by those on whom our future depends. The financial tsunami of the last few years has made most young people unemployed or underemployed. On the basis of this report, the unemployment rate among young people in most EU Member States has almost doubled in comparison with the working population. Now we have the chance to turn the crisis into an opportunity. We owe it to the future generation of Europeans.
It is important for my country, Lithuania, together with most of its neighbours, to halt the ever-increasing brain drain of qualified workers. As the name of the report suggests, we can achieve that by investing and providing opportunities. Education and employment are the principal areas from an investment point of view. We need to facilitate a smoother transition between education and the labour market. However, the impact of this essential investment will be limited unless we provide our young people with opportunities. We must encourage our young people to become more active citizens both socially and politically. Voter turnout among young people is very low in Eastern Europe. Therefore, we must revive their interest in the political process.
Civil society and the corresponding non-governmental organisations can support EU interests, for example, the 'My vote' project, which used innovative Internet technologies, contributed to the political awareness of young people. In addition, we must start a constructive dialogue with young people and youth organisations in Europe, free from the web of bureaucracy and technical jargon.
in writing. - I supported the report on a European youth strategy as I believe it will prove vital in getting young people into full-time employment over the coming years. With 5.5 million Europeans under the age of 25 out of work, it is clear that an effective strategy to combat the problem is needed.
The problem of youth unemployment is not only due to the economic crisis; employers are looking for people with professional experience. I fully agree with the suggestion that higher education should be more effectively linked with the labour market. Cooperation between Member States is key to dealing with the problems of youth unemployment, which can have both heavy social and economic costs.
It was important to strengthen the protection of self-employed women. Mrs Lulling's report on equal treatment between men and women engaged in an activity in a self-employed capacity is a step in that direction. It provides for 14 weeks' maternity leave and social security cover for assisting spouses, which was not the case previously. Once again, the European Parliament is guaranteeing the protection of women in their work. As I share this vision, I voted for this report.
Bearing in mind the need to repeal Directive 86/613/EEC on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity, this proposed amendment represents a significant step forward, for the situation of the spouses of self-employed workers too.
As regards social protection, it is being proposed that where there is a social protection system in place for self-employed workers, the Member State takes the necessary measures for spouses to be able to benefit from social protection in accordance with national law. Although the social protection of spouses is not mandatory, this proposal constitutes an important step, since in many Member States, spouses do not enjoy any form of social protection, mandatory or voluntary.
Finally, there is provision in this proposal for maternity protection, although not for the assisting spouses of self-employed workers to have the same amount of maternity leave as that for salaried workers. However, they will have the right to an appropriate payment to enable them to cease their activities for at least 14 weeks and/or request a temporary substitution service. For the above reasons, I voted for this proposal.
In order to overcome the economic recession, it is very important to invest in human capital and social infrastructure, creating the conditions for men and women to take advantage of all their opportunities. The European Union has now come close to the Lisbon Strategy objective of achieving a 60% employment rate for women by 2010, but female employment in the Member States is very uneven. Therefore, the Commission and the Member States must take effective measures to implement at the earliest opportunity the directive on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity. The issue of maternity protection for self-employed women and assisting spouses or recognised partners is very important. It must be recognised that they need to be granted an allowance enabling them to stop work for long enough to come safely through their pregnancy and physically recover after a normal confinement, and that the maternity allowance granted to women should be adequate. Therefore, I particularly agree with the rapporteur's opinion on the proposals at this directive's second reading. In addition, in the Commission's consultations on the new 2020 strategy, insufficient attention is given to the issue of gender equality. We must strengthen and integrate issues surrounding the gender equality dimension in the new strategy.
I welcome the adoption of this directive that establishes a framework for the application in the Member States of the principle of equal treatment between men and women engaged in a self-employed activity, or who contribute to carrying out such an activity. Women's reduced participation in self-employed work constitutes an inequality, in as far as family responsibilities seem to have a negative impact on the entrepreneurship of women in comparison with men. As regards collaborating spouses, lack of social security cover and non-recognition of their contribution to family businesses confers an unfair competitive advantage on some companies, so this initiative would guarantee equal conditions in Europe. It is essential to adopt measures to resolve the gender disparities in entrepreneurship, in order to better reconcile private and professional life. I call on Member States to ensure full equality in practice between women and men in professional life, with a view to promoting entrepreneurship initiatives amongst women.
The directive of December 1986 has proven to be ineffective, as it has had quite unsatisfactory results according to its implementation reports. That is why it is urgent to proceed towards reinforcing the protection of motherhood for self-employed women and ensure equal treatment for women who work for themselves, including their assisting spouses.
In Europe, 16% of the active population are self-employed, of which only a third are women. This figure is undoubtedly a result of the innumerable obstacles that businesswomen encounter, not least in terms of juggling their family and professional lives. However, if the 1986 directive did not achieve its goals, the current proposal also lacks ambition.
It is regrettable that the potential of this directive has been reduced in order to reach a political compromise in the Council. Nevertheless, it may be considered a first step towards improving the current situation regarding the social protection given to self-employed workers and assisting spouses. Minimum rules have been created under which, for the first time, the right to maternity benefit will be recognised at Union level, enabling work to be interrupted for at least 14 weeks.
The Swedish delegation within the Group of the European People's Party (Christian Democrats) yesterday (18 May 2010) voted against the recommendation for a second reading on the common position of the Council at the first reading with a view to the adoption of a directive of the European Parliament and of the Council on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity and repealing Directive 86/613/EEC. It is crucial that the Member States work together to ensure equal treatment for men and women so that more women can become self-employed. On the other hand, we do not believe that it is the job of the EU to take decisions on equality policy, which have a far-reaching impact on the public finances of the Member States. That must be for all of the Member States to decide for themselves. Furthermore, we do not believe that women and men are being treated equally if only self-employed women (and not men) are to be guaranteed benefits and parental leave when they become parents. Finally, we would like to highlight the fact that greater equality is one of the EU's major challenges, and one where Sweden could give inspiration to the other Member States of the Union. In the current economic crisis, it is of the utmost importance that the self-employed be supported and encouraged.
It has been well over two years since we debated the report on the situation of women in rural areas, when we urged for necessary updates to be made to social protection legislation. The Council is now submitting to us a new type of directive whose scope of application, however, is confined only to agriculture. I do not think that there are any grounds for this restriction. The situation of women in rural areas is extremely hard, especially in the new Member States, and we must be constantly and actively concerned by this. However, when we are talking about self-employed activities, we must not overlook those who are involved in gainful employment in handicrafts, trades, SMEs and the liberal professions.
In addition, I think that those provisions proposed by the Council, which could allow Member States to limit access to social protection schemes, need to be avoided. In compliance with the principles of proportionality and subsidiarity, the directive, in the amended form proposed by Parliament, provides the necessary framework which is conducive to narrowing the disparities between women and men involved in self-employed activities. In this regard, I believe that, on the one hand, maternity protection is vital, based on the entitlement to a minimum of 14 weeks' leave and to maternity benefit. On the other hand, the right for spouses or life partners to legally set up a company is just as vital.
As a staunch defender of human rights and the principle of equality, I would not undermine initiatives that aim to protect the rights of women in the labour market, as is the case with this report by my dear colleague, Mrs Lulling. As I have already said, 'Men and women need to be treated fairly, giving them the same rights but taking their respective needs into account. In the case of women, this is particularly pertinent in areas such as maternity support, the reconciliation of work and family life ... '.
That is why I welcome the fact that I find, amongst other things, concern for the protection of maternity for self-employed workers here. Nonetheless, I am also a staunch advocate of the principle of subsidiarity and believe that many of the subjects being debated must remain under the Member States' jurisdiction.
I welcome the efforts that the European Parliament has been making to strengthen social justice and gender equality mechanisms in the European Union. As well as being an incontestable principle of the civilised world, and not least in a Europe that sees itself as culturally and socially developed, ensuring the equal treatment of self-employed men and women - particularly as regards access to social protection mechanisms, above all, those relating to maternity - is becoming even more pressing and obvious during this long period of profound economic and social crisis. I would stress our concern that differences in treatment between areas of activity be eliminated, in the face of well known developments at the levels of both organisation and of tools and mechanisms of work or production. Workers must have the same criteria for accessing public social protection schemes, notably as regards contributions and privileges. I would also stress that this recommendation will definitely strengthen incentives to female business entrepreneurship. The European economy still has much to gain, and many developments to undergo, as a result of stronger and more inclusive participation by women.
As someone who is particularly sensitive to issues of gender equality and equality in general, including equality of social rights, I welcome the adoption of this report. Indeed, it seems fundamental to me that the Member States should guarantee social protection for self-employed women and assisting spouses and that this protection should be equivalent to that of salaried women. This measure is about boosting the entrepreneurial activity of women in Europe, which is still too hesitant; and, above all, it is about allowing these women to benefit from maternity leave in the same way as women doing another type of job. Maternity leave must be guaranteed in all the Member States and for all women, regardless of their employment. Since this measure is subject to the principle of subsidiarity, let us hope that the Member States will do what has to be done to ensure that these men and women can reconcile family and professional life as quickly and as easily as possible.
I would like to congratulate my fellow Member, Astrid Lulling, on the acceptance of her report, which represents an important step forward in resolving an extremely long-standing problem. The situation of spouses and life partners of self-employed workers - who contribute to the activities and earnings of the business without having the status of an employee or business partner - could not be satisfactorily addressed in the 1986 Council directive. Therefore, it was time to repeal the abovementioned legislation and draw up a new directive recognising the work of assisting spouses and putting them on a par in terms of social security protection with self-employed workers.
Moreover, an important achievement of the rapporteur and the European Parliament is that, compared with the original Council recommendation, the scope of application is no longer confined solely to gainful self-employed activities in the agricultural sector, since this target group also works in small and medium-sized enterprises, for example, or in retail, where they constitute a majority. Although the Council did not accept several important recommendations made by the rapporteur and Parliament - leaving the provision of equal social protection for spouses and life partners up to Member States and allowing Member States to maintain restrictive provisions relating to certain schemes or levels of social security protection - nonetheless, the draft directive as a whole represents a significant step.
I applaud the approval of the proposal for a directive on applying the rule of equality for treatment of men and women who are self-employed. At last, the European Parliament is expressing an opinion on the application of this principle, so symbolic of social and economic progress!
While respecting state prerogatives, I believe there is a need not only to formulate a minimum standard of protection for self-employed women-mothers, as well as for assisting spouses and recognised life partners, but also to make their degree of protection equal to that of women-mothers who are employed, as opposed to self-employed.
It is hoped that the declaration of these rights will be followed by de facto respect for them, and that States will commit to introducing appropriate measures, especially for protecting self-employed women and assisting spouses during pregnancy and motherhood. We must fight discrimination in the workplace in all its forms in order to support female emancipation as well as that of men.
The Commission's proposal seeks to ensure equal treatment for self-employed men and women. I therefore see the adoption of this text as an important and very positive step in moving closer to current European legislation on salaried workers, as the fundamental rights of equality and social protection are already protected, and the proposed amendments to the original text are moving in the direction of a general improvement as regards the protection of the spouses of self-employed workers, specifically with respect to the maternity allowance awarded to self-employed women and spouses or recognised partners of self-employed workers. That is why I voted as I did.
I voted for this report, not just because it is important and will, I believe, affect millions of EU citizens. I know many artists, lawyers and other people who are self-employed and I know that very often, they are assisted by family members, usually a wife or children. The fact that they will now have a right to social protection will doubtless improve their material status, morale and drive to work. This is particularly important for Lithuania, because now at a time when the crisis has hit the Baltic States hard, the material status of many families borders on poverty.
No longer can we look on from the sidelines as self-employed women or men with families experience social injustice. The adoption of this report is a clear signal to the governments of the EU Member States to support the spouses of self-employed people, to guarantee them the right to a pension, paid holidays, maternity or paternity leave and to help them reintegrate into the labour market.
I wish to express my support for Mrs Lulling's report. The proposal is necessary because of the great gender divide that still exists in the self-employed sector and threatens to become even more pronounced. The proposal also considers that social protection should be provided for assisting spouses, who often make a substantial contribution to the business of self-employed workers, yet completely lack any such protection in many Member States.
The proposal, which aims to provide incentives for women to gain access to the job market and to help in the fight against undeclared employment, brings three main changes to current Community law: the definition of 'assisting spouse' is changed to include couples who are not married, where they are recognised by national law; self-employed women and assisting spouses are granted the right to benefit on demand from paid maternity leave lasting at least 14 weeks. The assisting spouse is also granted the right to a social protection scheme on demand.
I voted for this report as I believed that adopting this directive is of paramount importance at European Union level, given the current economic and financial crisis we are going through. Taking into consideration the fact that in most Member States, assisting spouses do not enjoy the social security benefits of their spouse, I believed that, in the case where a Member State makes it obligatory for the self-employed to join a social security scheme, this should also be mandatory for their assisting spouses and life partners.
The Council's position is regrettable in that it does not accept that it should be compulsory for spouses and life partners assisting self-employed workers to join the social protection schemes in those countries where they are recognised as having this status under national law. Given that the large majority are not members of such schemes, they are therefore unaware of the benefits provided by the social security schemes which cover illness, disability and old age.
As shadow rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I supported the position that self-employed women, spouses and life partners who decide to have children should enjoy social protection and paid leave and should not be prevented from receiving child allowance, as the Romanian Government is doing.
in writing. - I am very glad of the fact that today, the European Parliament adopted its position in second reading on the directive of the European Parliament and of the Council on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity and repealing Directive 86/613/EEC.
Women play an essential role in sustaining self-employed businesses as owners and assisting spouses or life partners. I welcome Parliament's decision on the application of the principle of equal treatment between women and men for self-employed workers and their spouses as an important part of EU legislation.
in writing. - The ECR Group are strong proponents of working to bridge the gender gap for self-employed workers and their partners. We support the report's aim, in that we would like to see all countries of the EU offering support and social protection to self-employed workers. However, we do oppose this legislation being made at EU level. The ECR Group has always defended the principle of subsidiarity and strongly believes that Member States should take the lead role in creating and driving employment legislation and social policy. For these reasons, the ECR Group has abstained on amendments 1-17.
Today, Parliament has reiterated the need to obtain a high level of consumer protection throughout the EU, and the importance of harmonising regulations concerning the labelling of textile products, making this obligatory for all items of clothing marketed in Europe. The implementation of a future regulation on the naming of textile products, as well as information on labels about materials, will simplify the existing regulatory framework, making it transparent, clear and advantageous for consumers and small and medium-sized enterprises.
Consumers will be able to use labels to make informed choices about buying products, also based on ethical considerations, such as health, considerations of environmental impact, human rights, and the pay and conditions of workers employed in the manufacturing of textile products. Meanwhile, small and medium-sized enterprises, and the textile industry in general, will be able to protect the quality, design and innovation of their products, all of which will make them more competitive, not just in the European market, but also worldwide. The 'made in' labelling would enable consumers not only to obtain additional information about product characteristics, but would also help strengthen the economy by developing new products for many sectors, promoting employment and supporting the fight against counterfeiting as far as products from third countries are concerned.
In this era of globalisation, when products are increasingly the result of a journey through an international assembly line, it is difficult to know their 'nationality'. In parallel to this phenomenon, consumers want to be able to make purchases in full knowledge of the facts, sometimes favouring articles coming from countries with higher quality standards or social and environmental standards. In this context, I decided to vote in favour of this report since it proposes to make country of origin labelling obligatory. In my opinion, this is essential information that must always be communicated to the consumer. I also support the idea of the European Commission preparing, two years from now, a report, or even a legislative proposal, aimed at the harmonisation of textile labels. Indeed, given the fact that we have shared the same market for decades, why is it that size systems and many other, equally important, items of information still vary from one Member State to another?
I voted for this regulation as I believe that it will provide more clarity both to textile manufacturers and consumers. I welcome the form of regulation chosen, which brings together the separate directives currently in force and so will reduce the administrative burden incurred by Member States when transposing into national legislation the technical adaptations required each time a new fibre name is added to the list. Nevertheless, I feel it is time we began to discuss a revision of the textile labelling system, which would not be an additional burden on manufacturers and would be clearly understood and accepted by consumers. Therefore, I support the proposals adopted in the regulation that the European Commission report should cover such issues as an EU-wide uniform size labelling system for clothing and footwear, an indication of any potentially allergenic or hazardous substances and issues of ecological and social labelling.
Surprising though it may seem, the phrase 'made in', which we find on many clothes labels, is not compulsory today and its use varies greatly from one Member State to another. Having considered the Commission's proposal for a regulation on the time-to-market of a new fibre, we used it to remedy this labelling problem. In fact, in the absence of European legislation, there is a risk that products will appear that were manufactured in third countries, but which bear an inscription suggesting that they were manufactured in Europe. The report also calls on the Commission to consider labelling which would give consumers access to information on the social and environmental manufacturing conditions of the products they buy.
I congratulate the rapporteur, Mr Manders, for his hard work in bringing together three complex directives. This report simplifies the existing regulatory framework by ensuring, for example, that a new fibre can be quickly brought to market. For our small and medium-sized enterprises, this means saving on administrative expenditure and profiting more quickly from the sale of new fibres. These measures encourage innovation, an element which is - in my opinion - essential for European companies. Indeed, only with innovative and high quality products can we overcome the fierce worldwide competition and emerge from this difficult time of crisis.
The text also protects consumers, whose interests - I stress - are central to our policies. The adopted rules will ensure clearer and more transparent regulations for European citizens, and will also mean they can benefit more quickly from innovative products. Finally, public health will be better protected: more detailed labelling will provide citizens with information on the origin of yarn and related products.
I welcome this proposal for a regulation, which seeks to simplify and improve the legislative framework currently in force, with the aim of encouraging innovation in the textile and clothing sector, whilst allowing fibre users and consumers to benefit more readily from innovative products. The issue of simplification is essential to promoting innovation in European industry and increasing the amount of information given to consumers. It is also important to find alternative legislation that is less burdensome in terms of procedures and costs when transposing directives. Industry will benefit from the reduced time between the submission of an application and the ability to place the product on the market, meaning savings in administrative costs and the possibility that it will reach the market earlier, increasing sales profits.
At last, we have adopted 'made in' regulations in the textile sector. Parliament had already voted in favour of the proposal for a Council Regulation on the indication of the country of origin of certain products imported from third countries back in 2005, but this was blocked by the Council. Since it was not a codecision procedure, however, it was not possible to do very much against the opposition of some national governments.
This vote today, though, represents a strong political signal from the Assembly which represents European citizens and now forcefully calls upon the Council to adopt these regulations. This goal is closer today and is also in line with the Treaty of Lisbon goals.
This may only be the first reading of the vote, but it is an important result, the outcome of much work in recent months with colleagues from other national delegations and other political groups. This new regulation protects European consumers who wish to know the origin of textile products, and small and medium-sized enterprises who manufacture them within Member States. This means, for example, that we will no longer be able to state that a product is 'made in' a Member State where in fact only 25% of it is made there; today, at least 50% of a product must be made in the 'made in' country.
Broadly speaking, we support our colleague Mr Manders' report on textile names and related labelling of textile products. That said, we are very critical of mandatory origin marking as we are convinced that it would lead to higher prices for the consumers of Europe, together with inferior conditions and higher costs, especially for small and medium-sized enterprises. We believe in free trade, and we therefore believe that it is important not to create greater technical barriers to trade through unnecessary regulation. Instead, we support a voluntary labelling system based on consumer demand for origin marking.
On 30 January 2009, the Commission adopted a proposal for a new regulation on textile names and related labelling of textile products. The proposal brings together all the existing legislation on textile names and related labelling of textile products in a single regulation. In the words of the rapporteur, the review 'is essentially a technical exercise without major political implications'.
Nonetheless, we know that the competition faced by European textiles - above all from Chinese products - makes it necessary for more profound measures to be taken on labelling in the future, and that must be the Commission's task from now on. Furthermore, the challenges that the European Union is facing today make it necessary to improve and strengthen the market, and efforts must therefore be made to remove obstacles to this being fully realised. The harmonisation and simplification of standards relating to textile names meet this objective, since they clarify the information provided to the consumer and so contribute to making the sector more competitive.
The ability to properly identify where and how a product was manufactured and what it is essentially made of is a fundamental prerogative of consumers to ensure their trust and protect their rights; it also introduces an important factor in promoting fair competition in the global textiles market. In this context, the standardisation of how textile products are labelled will benefit the competitiveness of Europe's textiles and clothing industry, and Portugal's in particular. I would stress the need for harmonised rules on the indication of the origin of textile products imported from non-EU countries and precise criteria for the use of a 'made in' origin marking for products manufactured in the Union, as well as social labelling to keep consumers informed about respect for health and safety standards and human rights. I also consider ecological labelling relating to the environmental performance of textile products important. The introduction of these clearer and more transparent rules on labelling - which include information about non-textile components of animal origin - will also enhance consumers' ability to differentiate products and their quality.
We voted for this report because of its main thrust, which advocates marks of origin and is concerned with defending the rights of consumers, the workers and the production of our countries' textile and clothing industries. However, we disagree with some of the details about labelling, notably about overly detailed content regarding fibres, especially when small and medium-sized enterprises (SMEs) are involved because of the costs that could be involved.
Therefore, although we have voted in favour in general, there are proposed details with which we do not agree. We would argue that it needs to be revised or, at the least, that there needs to be provision for aid measures to guard against the problems of SMEs.
The designation of a product's origin is important so that consumers know the exact source of the product that they are buying. It is not correct to designate a given product as originating in the EU when it is only packaged in an EU country, with the other phases of its production carried out in countries that are not in the EU. The new rules adopted will contribute to greater transparency in international trade and to making things clearer for consumers. That is why I voted as I did.
Once again, the organic label promises something quite different to what it actually delivers - one only has to think of the 'Organic Cotton' scandal or the recent bio-chemicals fiascos. Firstly, it gives rise to yet another confusion of labels and marks in this organic market - which the EU could sensibly standardise once and for all, something which it usually loves doing - and, secondly, it is high time that the EU accepted genetically modified cotton. If we are waiting for studies into the possible effects of harmful substances, then, in the meantime, labels should at least state that products contain genetically modified cotton.
Moreover, it is high time for the EU to also take care of radio frequency identification (RFID). We cannot apply electronic labels to textiles without the knowledge of those concerned; we still do not have appropriate labelling rules. If pedestrians are to be made visible by means of RFID clothing, it will be possible to monitor people's every step. As the report also notes this, it received my support in the vote.
I am in favour of the report by Mr Manders on origin labelling for textile products, since it resolves a problem that has long threatened our consumers' freedom of choice. Origin markings are essential to ensure transparency, safety and information for European citizens and, at the same time, to give our enterprises clear, common rules.
The problem does, however, remain open for textile products coming from third countries, our trading partners. I therefore invite my fellow Members to confirm their support for the regulation on origin marking under discussion in the Committee on International Trade. This will protect our consumers and enterprises, with regard not only to textile and clothing products, but also to sectors that are sensitive as far as European economic growth is concerned.
The European textile industry has reacted to the great economic challenges of recent years by undertaking a difficult journey of restructuring, modernisation and technological innovation. European enterprises have improved their own position on the global market, concentrating on competitive advantages such as quality, design and technological innovation of those products with the highest added values. European industry plays a key role worldwide in developing new products, hi-tech and unwoven textiles for new applications, and products for cleaning, the car industry or the medical sector.
I welcome the Commission's proposal for a regulation, as I believe it simplifies the existing regulatory framework for developing and growing new fibres, and has the potential to encourage innovation in the textile and clothing sectors and, at the same time, to enable fibre users and consumers to benefit from innovative products sooner.
Finally, I will express my full support for the 'Made in' regulation, as I believe that this is essential for ensuring that consumers have adequate information about the composition and origin of the product they are buying.
in writing. - We, as greens, have abstained on the final vote of this report mainly because some of the key amendments proposed by the PPE, Liberals and EFD were adopted. In summary, all these amendments go in the direction of widening 'made in' provisions.
I did not support the amendments in the Manders report on textile names and related labelling of textile products regarding 'made in' (47/49, 48, 12 and 67). These amendments, which seek to impose origin marking for textile products imported from third countries (with the exception of Turkey and the EEA Member States) or to regulate precisely the conditions of voluntary origin marking of textile products manufactured in Europe by means of this regulation, would amount to endangering the adoption, within a reasonable timescale, of this important legislation. The proposal for a regulation on origin marking put forward by the European Commission is still under discussion in the Council and is the subject of a report by the Committee on International Trade.
I am not against transparency and traceability of products for the benefit of the consumer. Nevertheless, as Members of the European Parliament, we have a responsibility to respect certain regulatory frameworks. In my opinion, before adopting the mandatory 'made in' indication on the labels of clothes sold in Europe, we should have first made sure that the draft regulation on 'made in' labelling included all the necessary guarantees, in particular, in its methods of implementation.
in writing. - I have supported this document. The relations between the EU and Ukraine have always been very close and based upon a constructive dialogue. The Ukrainian economy, like the economies of the EU Member States, has been hit by the international financial crisis resulting in a dramatic decline in output, a worsening of the fiscal position and an increased need for external financing. Union macro-financial assistance of EUR 500 million should not merely supplement programmes and resources from the IMF and the World Bank but should ensure the added value of EU involvement. However, this assistance can only contribute to economic stabilisation in Ukraine if the main political forces ensure political stability in the country and establish a broad consensus on a rigorous implementation of the necessary structural reforms.
Macro-financial assistance to Ukraine is particularly significant at this time. This assistance may increase EU influence on the formation of Ukrainian policy and help Ukraine to overcome the current deep economic crisis. The Community's financial assistance shows that Ukraine is strategically important as a potential candidate country for EU accession. The MFA would be provided at a time when the EU is also helping to mobilise financing to support the reform of the Ukrainian energy sector. The Commission and other institutions involved are working together on a support package to the Ukrainian authorities designed to assist in developing a sustainable solution to Ukraine's medium-term gas transit and gas payment obligations. Even though the proposed MFA is not intended to be directly linked to that package, it would support Ukraine's economic stabilisation and reforms. I agree with this decision to provide Ukraine with exceptional MFA. Without this assistance, Ukraine would be unable to further integrate fully into many areas of the economy and implement its further objectives.
Ukraine is now paying the price for a severe economic crisis, as well as for protracted political instability, which have allowed the authorities in Kiev to slip behind in the commitments they made to the international financial institutions. It is important for the European Union to be involved in providing assistance to its neighbour on its eastern border at a time when the social situation is deteriorating against the backdrop of a lack of cash flow, which is needed to keep any state running.
Ukraine must have stability. The loan granted by the European Commission, with the approval of the Community legislative, also provides confirmation that Kiev can be considered as a candidate for accession. However, the European Commission must focus, from now on, a great deal of attention on the mechanisms for monitoring the trail of the loan granted to Kiev.
Furthermore, the European Union is in a position to ask Ukraine to tackle more decisively vital reforms which will help consolidate the rule of law. Ukraine's transition from a state-controlled economy to a market economy is a difficult and painful process, especially for its population. This economic transition must be supported by efforts aimed at institutional reform. Ukraine must grasp the nettle on both fronts, no matter how difficult it might seem at the moment.
I welcome the adoption of the legislative resolution providing macro-financial assistance to Ukraine, since it will allow the country to address the consequences of the global financial crisis by ensuring that its fiscal and external accounts are sustainable. This response to Ukraine's request is essential to economic stabilisation, in conjunction with the current International Monetary Fund programme. However, Ukraine needs to take appropriate measures to prevent and fight fraud, corruption and any other irregularities associated with this assistance, as well as providing for controls by the Commission and audits by the Court of Auditors. I am referring here to the memorandum of understanding and the loan agreement to be agreed with the authorities of Ukraine, which will provide for specific measures to be implemented by the country in relation to the prevention of, and the fight against, fraud, corruption and other irregularities affecting the assistance.
I was pleased to vote for Parliament's proposal providing macro-financial assistance to Ukraine. As a potential candidate for joining the European Union, Ukraine is a privileged partner and must be the target of specific policies aimed at resolving its particular problems. However, macro-financial assistance from the European Union to Ukraine will only contribute to the economic stabilisation of the country if the party-political landscape stabilises and the dominant political forces - which, in recent years, have been too caught up in their little internal wars over power and influence - establish a broad consensus on strictly implementing the structural reforms that the country's future requires.
It is also absolutely essential for the Ukrainian Government to take action to bring an end to the judicial authorities' lack of independence, as they are subject to too much influence, not only from the political powers but also from economic actors. Without a free and independent justice system, there can be no rule of law, human rights are not guaranteed, and there is no foreign investment or progress. Any mechanisms set out by the loan agreement must take these factors into account in order to enable the EU institutions to strictly monitor how well it is being implemented.
Ukraine, which is an immediate neighbour of the European Union, also features among the European countries which have been hit hard by the global economic crisis. The crisis's detrimental impact on the Ukrainian economy is jeopardising not only internal stability, but also that of the region as a whole. I voted in favour of providing macro-financial assistance to Ukraine, which will make a particularly important contribution to creating stability and continuing the economic reforms in this country.
The Commission and the other institutions involved - the International Monetary Fund, the World Bank, the European Bank for Reconstruction and Development and the European Investment Bank - must speed up the process of putting together a support package for Ukraine in order to identify and implement a sustainable solution with regard to reforming its economy and, primarily, its energy sector.
Resolving problems relating to the transit of natural gas across Ukrainian territory is strategically important. I think that the inclusion of the gas transit issue on the European Union-Ukraine Association Agenda was welcome. I firmly believe that this cooperation must be consolidated, which also means finding new forms of cooperation. Ukraine must be supported in continuing the reforms to help it progress along the road to European integration, which is in keeping with the European Union's objectives outlined within the framework of the European Neighbourhood Policy.
The recent news of violence between Members of the Ukrainian Parliament has been of concern to the whole of Europe, and clearly reflected the divisions in Ukrainian society, the crossroads at which the country finds itself today and the inescapable role of Russia in the region. I believe that the European Union must not stop pointing out the European way to Ukraine. To this end, the macro-financial assistance that we are currently providing must constitute another sign of getting closer to Ukraine and solidarity with the country, at a time of particular social, economic and financial weakness.
I hope that Ukraine unreservedly undertakes a process of convergence with the European Union, that the proposed association agreement comes into force and strengthens bilateral relations and exchanges, and that the end of this road could be Ukraine's accession to our common area. I also hope that the need for aid of this type gets progressively less, that Ukraine recovers political stability, that the country manages to rebalance itself socially and renew its commercial fabric, and that it can continue to choose democracy, human rights and the rule of law.
The Ukrainian economy has been increasingly hit by the international financial crisis, with dramatically declining output, a deteriorating fiscal position and rising external financing needs. EU financial support reflects Ukraine's strategic importance as a potential candidate country for joining the Union. I therefore voted in favour of giving Ukraine macro-financial assistance in the form of a loan facility with a maximum principal amount of EUR 500 million, with a view to supporting the country's economic stabilisation and alleviating its balance of payments and budgetary needs, as identified in the current International Monetary Fund programme. I consider it important to help Ukraine return to minimum necessary socio-economic levels and enable the stabilisation of its public accounts, so creating prospects for growth and political confidence. I also agree that monitoring mechanisms should be ensured that increase clarity, transparency and accountability. The European Parliament should be given regular updates on the work of the Economic and Financial Committee.
The macro-financial assistance to Ukraine that is currently being proposed does not constitute a form of genuine, disinterested aid: quite the contrary. Amongst other things, making this assistance conditional on the International Monetary Fund's requirements and the 'key principles and objectives of economic reform set out in the EU-Ukraine Association Agenda' means the following: the establishment of a comprehensive free-trade area between the EU and Ukraine; obedience to the objectives of the EU's Common Foreign and Security Policy; closer cooperation through military channels in order to tackle matters of common interest; the possible participation of Ukraine in the EU's Atalanta naval operation; the establishment in Ukraine of a complete and fully operational market economy and the principles of macro-economic stability established by the EU; and the exchange of 'best practices' between the EU and Ukraine on reforming the welfare state, with the goal of making Ukraine's pensions system more sustainable. As a result of everything that is explicitly stated and of everything that can be read between the lines, given the well known meaning of much of the EU language mentioned above, our vote could clearly only be against this proposal. By voting this way, we are also expressing our solidarity with the Ukrainian people.
Madam President, ladies and gentlemen, I endorsed the report on macro-financial assistance to Ukraine. It is an important decision, which means that we will help a very important neighbour of the European Union and Poland.
A loan of EUR 500 million will help Ukraine come out of the financial crisis. I do not suppose I have to persuade anyone that the economic stabilisation of Ukraine and reform of the Ukrainian energy sector lie in the Union's interests. Whether it will be possible to achieve those objectives depends on the Ukrainians themselves. I am pleased we have shown, today, that we want to work with them and to help.
I voted in favour of the financial assistance granted by the European Union to Ukraine as I believe that we must show solidarity, which also means aiding recovery from the current economic crisis. As a neighbouring European country wishing to join the EU in the period ahead, Ukraine must be given a clear political signal which will encourage the authorities to implement the reform measures agreed with the EU.
At the same time, it is important for us Europeans to have prosperous neighbours, with a stable internal political situation, in keeping with European standards and values. In this respect, we hope that the loan provided by the EU to this neighbouring country will be used to help the whole of Ukrainian society. This includes more than half a million Romanians living in Northern Bukovina, Northern Maramureş and Southern Bessarabia. The European Commission must, of course, take every measure to ensure that this exceptional financial assistance is used prudently and in the places where it is needed, in order to achieve the anticipated effects. The terms for granting this assistance must be in line with the major objectives of the EU-Ukraine Association Agenda, and the process for using the funds must be subject to rigorous European control, with the European Parliament being briefed on a regular basis.
It is intolerable that European loans and subsidies are subject to constraints imposed by the IMF. It is unacceptable that the European Commission is setting itself the job of verifying that the policies of the World Bank and the IMF are applied by the Member States that are beneficiaries of them, regardless of the sovereignty of the Ukrainian people.
I am voting against the macro-financial assistance presented today to the European Parliament. It is not the case that I do not support the people of Ukraine. On the contrary, I do not want them to suffer more than they already do from the obsolete and dangerous neoliberal system that the IMF, the World Bank and the European Commission are imposing on them.
The process of economic stabilisation and recovery in Ukraine is supported by the financial assistance of the International Monetary Fund. In the face of its worsening economic prospects, Ukraine has requested macro-financial assistance from the Union. The macro-financial assistance programme is vital for improving the financial stability of European nations that have gone through the recent global crisis and have suffered from the effects of this crisis on their main trading partners. The financial imbalances relate to budgets and the balance of payments. This aid is important in order for Ukraine to tackle the crisis in the most coherent way. The EU must therefore be an area of solidarity. That is why I voted as I did.
Ukraine, a major and important partner of the EU amongst its eastern neighbours, has been hard hit by the global economic crisis. For this reason, the provision of macro-financial aid of up to EUR 500 million in the form of a loan under the Commission proposal should be approved. This funding was to cover the country's general balance of payments requirement and its external financing gap, as determined by the International Monetary Fund (IMF).
Ukraine is to be supported in strengthening its long-term macro-economic stability, as it is also an important trading partner for the EU. For me, however, it was also important that the aid granted from the EU budget not only conforms to the IMF programme but also to the most important principals and objectives of EU policy towards Ukraine. Thanks to the EU's help, further necessary structural reforms have been set in train in Ukraine on the basis of a positive conditionality. I therefore voted in favour of the report.
I voted in favour of the report by Mr Moreira. The proposed macro-financial assistance aims to supplement the IMF support provided as part of the stand-by framework agreement, as well as the support of the World Bank, which should take the form of loans granted to the budget support policy.
The macro-financial assistance programme sets out to complement other financing from the Union. The Union's financial help reflects the strategic importance of Ukraine as a potential candidate for EU membership. MFA is granted at a time when the EU is also participating in the mobilisation of finances to reform Ukraine's energy sector. I agree with the rapporteur's aim of improving the clarity, transparency and documentability of the proposed project.
in writing. - Nobody disputes that Ukraine is our 'strategic partner' whose situation is of great interest to us. Today, Ukraine stands at a crossroads economically, given its difficult situation, and politically, with a new government that favours closer relations with Russia. Helping Ukraine by making EUR 500 million available is therefore the right decision strategically, which we will support. However, tactically, is there not a discrepancy between the level of financial support - a mere half billion compared to other schemes involving tens of billions in financial support - and the control over Ukraine's economic policy we want to achieve in exchange?! The EU does, of course, have strict rules that beneficiaries of its financial support have to respect, no matter the sums of money they receive, but sometimes, especially when the level of that support is relatively low, maintaining the same high conditionality reflects a political inflexibility which only diminishes the effectiveness of this instrument, especially at a time when others are much more flexible in their support.
in writing. - In my capacity of EURONEST Vice-President, I voted in favour of the macro-financial assistance for Ukraine. I hope it will be swiftly delivered in conformity with the conditions underlying the provision. I welcome, in particular, the involvement of the European Parliament in this decision-making process as a consequence of the enactment of the Treaty of Lisbon provisions. The macro-financial assistance for Ukraine is the first case to be decided under the new procedure. Meanwhile, the delay registered in the decision-making process due to the new procedure is regrettable.
I urge the EU institutions to build upon the experience of granting Ukraine macro-financial assistance and avoid further delays. Our Eastern Partners should be spared unnecessary delay. I refer in particular to the case of the Republic of Moldova and its pro-European government, which is still waiting for the delivery of the EU macro-financial assistance. While the Republic of Moldova is in urgent need of assistance, the proposal of the European Commission is already unacceptably late. It will be submitted to the European Parliament only this week. I call upon all EU institutions to avoid further delay in deciding on the macro-financial assistance for the Republic of Moldova.
Our nine outermost regions (the Azores, the Canaries, Guadeloupe, French Guiana, Madeira, Martinique, Réunion, Saint Barthélemy and Saint Martin) are a real asset for the European Union. Since their remoteness handicaps their development, the European Union must adopt specific compensatory measures. Thus, in Réunion, for example, it must be possible to produce UHT milk reconstituted from powdered milk for human consumption. The valuable exemption granted to Madeira must be extended to Réunion, which shares this characteristic of very significant geographical remoteness. I therefore voted in favour of this report with the objective of introducing, extending or adapting the existing exemptions for the Azores, the Canary Islands, Réunion and Madeira in the sugar, milk and wine sectors.
The outermost regions face greater challenges because of geography, which places them far from the centre of the Union. I therefore welcome the adoption of specific measures in the area of agriculture to help these regions in the current economic crisis. In particular, I would stress the specific nature of the regions of the Azores and Madeira, and I welcome the main measures adopted. These measures are related to the introduction, extension or adaptation of certain derogations in the sugar, milk and wine sectors. It is important to stress that it is essential to have an integrated strategy for the outermost regions, without forgetting that each of them has its own specificity: it is important to find the best responses for each different region. Several existing EU instruments, such as regional strategies and the European Neighbourhood Policy, should be highlighted, as should the importance of our continuing to debate strategic guidelines for the outermost regions, so as to raise awareness amongst decision makers of these regions' specificities and potentials.
There is more than just one outermost region. Each island, each territory has its own specific character, identity and problems. The report that we have just adopted will allow the introduction of certain exemptions in the area of agriculture to help the outermost regions. As an example, the people of Réunion will now be able to produce UHT milk reconstituted from milk powder of EU origin, thus compensating for the insufficient production of fresh milk. The Azores, meanwhile, will benefit from an exemption from the rules limiting sugar exports to the EU, since the production of sugar beets represents the most viable alternative for the island - for both its economy and its environment - when milk quotas end. These exemptions will help the outermost regions. That is a good thing, and it is why we would like them to be guaranteed in the long term. This is what we expect of the Commission.
I voted for the report on the proposal for a regulation laying down specific measures for agriculture in the outermost regions of the European Union. As well as providing an opportunity for agricultural diversification, the adoption of this report means that the ban on re-exporting certain products has been lifted. At a time of economic crisis, this is a decisive contribution to restructuring and maintaining, not only many dozens of jobs in the Azores, but also activity in the region's sugar industry.
The Commission's proposal envisages amendments to Regulation (EC) No 247/2006 laying down specific measures for agriculture in the outermost regions of the Union. The changes are related to the sugar, milk and wine sectors. I congratulate the rapporteurs involved on the quality of their work. One of the basic principles of the current multiannual financial framework and the next financial perspectives must be the principle of solidarity; social and territorial cohesion must be ensured in this way. We all know about the natural difficulties against which the outermost regions of the European Union struggle because of their geographic location and conditions, resulting in negative effects on their economic activity and productive capacity. The proposed amendments are in line with this principle of solidarity, so I support them.
The budget underlying this report - which is made explicit in the first item of the compromise proposal's preamble, accepting an end to dairy quotas - is unacceptable to us, which is why we voted against. In fact, bringing an end to quotas will - as the adopted report admits, presenting it as a fait accompli - have extremely serious effects on the milk sector in the Azores, and for the region's entire dairy sector.
The consequences of abolition of the milk quotas for the region's economy - against which we have fought and will continue to fight - will not be mitigated with the measures aimed at the sugar-processing industry that are being proposed now, considering that the re-exporting of sugar is being prolonged. This is a fair goal. It is weakened from the start when it is accepted that this measure, too, will be gradually abolished over a five-year period.
As far as Madeira is concerned, the process of reconverting vines is significantly behind schedule and could even be compromised if the incentives are not strengthened. The negative consequences for the region of the so-called 'Geneva Agreement' on the banana trade are also being ignored. Another issue that it would be important to consider is the possibility of aid to stimulate an inter-island market for the sale of local agricultural products.
I voted in favour of the final text, which was pushed through urgently, since the application of these different exemptions for Réunion, the Azores, the Canaries and Madeira was key to ensuring the protection of jobs and the continuation of agricultural activities, in particular, milk production in Réunion. However, I voted against the compromise proposed by the European Commission and the Council since the latter was making proposals that fell far short of the measures that we had proposed and which had been adopted by the Committee on Regional Development and the Committee on Agriculture.
It is regrettable that the quotas for sugar exports have not been kept at 3 000 tonnes for the Azores, that the exemption granted to Réunion for milk production has not been considered for the other French overseas departments, and that the safeguards concerning the sustainability of the results achieved by the Réunion milk producers have not been upheld by the Commission. I would put all of these questions back on the table during the negotiations that will deal with the reform of the POSEI programme.
The outermost regions are usually characterised by a low population, small size, stagnation and difficult economic conditions. They are regions which are strongly dependent on climatic and geographical conditions, and whose access to products and services is based on cooperation with the mainland of the Union. Assistance for these regions should be permanently guaranteed, just as the difficulties which the people of outermost areas have to overcome are permanent. In order to guarantee these regions development of enterprise, stimulation of professional activity and the same level in the agriculture sector as in the whole of Europe, we need to introduce new legislative concessions - and continue with those which already exist - adapted to the needs of specific regions.
The economic and social development of the outermost regions of the European Union is conditioned by their extreme remoteness and insularity, their small size, difficult terrain and climate, and their economic dependence on a small number of products. As these factors, taken together, severely restrict their development, there is provision in Article 349 of the Treaty of Lisbon for specific measures to benefit the outermost regions, which must be put into practice through appropriate initiatives that seek to respond to their specific needs, not least in the agricultural and fishing sectors. The main amendments are related to the introduction, extension or adaptation of certain derogations in the sugar, milk and wine sectors. We are voting in favour of these measures because of all these constraints and the international crisis that is devastating us. That is why I voted as I did.
I voted in favour of the European Parliament resolution, because the second pillar of the common agricultural policy, namely rural development policy, is extremely important for improving the effectiveness of the CAP itself, but also for facilitating the management of land which has natural handicaps. The document which has been drafted by the rapporteur is very necessary, not only for us, but for the whole of the European Union. We must have information about land which, for reasons not dependent on the owners, cannot be used effectively or well. I agree with the rapporteur in his assessment of the review, which began in 2005, of criteria for classifying disadvantaged areas. The previous criteria for support of these areas must be modified so that they reflect actually existing handicaps. It should also be remembered that there are areas which come under specific criteria but where the handicaps have now been removed due to the application of effective measures. It is Member States which should be responsible for identification of less-favoured areas and for development of aid and development programmes. Of course, all measures must be based on a Community framework.
The Commission's proposal, as improved by the rapporteur, makes provision for some changes to previous Community law, specifically to Regulation No 247 of 2006. The main changes concern the introduction, extension and adaptation of some derogations in the sugar, milk and wine sectors. I believe that the proposed changes are positive for the outermost areas concerned.
The situation is very difficult, especially in some areas whose main economic sectors have been hit by the recent crises (dairy sector in the Azores, sugar beet, etc.). It would therefore be advisable to encourage the diversification of economic activities. However, to encourage such diversification, producers and transformers must be offered long-term prospects, and economic operators must be allowed to reach an appropriate level of industrial and commercial activity. In view of the system outlined by the rapporteur and the amendments presented by my colleagues from the relevant Committee, I declare myself in favour of the report.
As rapporteur for the opinion of the Committee on Regional Development on the report by Mr Alves, I am satisfied with the road we have started down with a view to a quicker, more effective adjustment of the maximum export quantities for products included in the arrangements for supply from the outermost regions. The framework for this report is Article 349 of the Treaty of Lisbon, in which there is provision for aid for the outermost regions to overcome permanent difficulties resulting from their geographic situation, topography and climate.
The provisions of this regulation must address the specific needs of these regions and the realities of the local market. It was this objective that I had in mind when drafting my proposals, which the European Commission has committed to revisit during the general review of this regulation that is still to be undertaken in 2010.
I was also concerned with safeguarding the incomes of Madeiran and Azorean producers of wine from hybrid varieties banned by the common organisation of the market in wine, enabling them to continue growing these varieties for consumption by their families, which means that they are not forced to grub them up. As I was hoping, the compromise resulting from the trialogue between Parliament, the Commission and the Council was confirmed by a large majority in Parliament today.
The Trüpel report on the 2011 budget is a new stage in the European Parliament's budget adoption procedure. In March, Parliament adopted the guidelines for 2011. The aim here is to adopt the draft estimates, which follow the negotiations that took place between the Committee on Budgets and the Bureau of the European Parliament, which is the body responsible for the matter. I supported this report, which notably provides for the adoption of the second instalment of the EUR 1 500 per month increase in parliamentary assistance allowance, the financing of the 18 new MEPs as they take office, the improvement of support services provided for MEPs (policy departments, library services), and the increase in the number of visitors that each MEP can sponsor financially from 100 to 110 per year. These various provisions are in keeping with the European Parliament's new responsibilities granted by the Treaty of Lisbon: henceforth, as colegislators with ministers of the Member States on almost all European competences, MEPs must be able to benefit from in-depth technical expertise on legislative matters, but also to inform citizens of their work, in particular, by receiving them in Parliament in Strasbourg or Brussels.
I voted against Mrs Trüpel's report. In so doing, I am coming out very clearly against the increase in the secretarial allowance and any increase in the number of officials here in the European Parliament. The argument that the Treaty of Lisbon will bring more work for MEPs must be proven first.
Should this be the case, the solution in these times of exploding state debts, however, can only be more efficiency, not more bureaucracy. There is an enormous potential for greater efficiency in this House, and it would be easy to also increase performance with a smaller staff and less funding.
As I have said before, under the Treaty of Lisbon, the amount of matters to be dealt with by Parliament under the ordinary legislative procedure will increase. Adequate technical and logistical means are necessary in order for the work to be carried out quickly and efficiently.
Taking into account the future enlargement of the European Union and the need to better inform the public about the work of this House, it is therefore necessary to allocate funds that will make it possible to work efficiently in 2011, so that the Union's entire legislative process does not become slower because Parliament is underfunded.
In line with the policies that I have been advocating, I consider the adoption of the policy of zero-based budgeting at the beginning of each parliamentary term important. As a result, Parliament's budget will reflect real needs and will increase transparency, budgetary discipline and efficiency. I also advocate a distinction between fixed and variable costs, with the latter justified by a cost-benefit analysis. This cost-benefit analysis is important to ensure better results and resource management. New competences were assigned when the Treaty of Lisbon came into force and the inclusion of 18 new Members makes it necessary to create conditions that enable them to exercise their mandate in a fitting, effective way. I would stress that excellence in law making must be Parliament's main priority. This House must be provided with the resources necessary for it to operate properly; all the more so in this very demanding time that we are experiencing, in which EU institutions have a crucial role to play for Europeans and society in general.
in writing. - We, as Greens, have voted in favour of the report by our colleague, Helga Trüpel. All amendments tabled to the report were rejected. The estimates of the EP for the year 2011 are thus forwarded to the Commission for inclusion in the draft budget proposal for 2011. As to the assistants' allowance second tranche increase for 2011, this means that the appropriations are currently entered in reserve pending a detailed financial statement of all related costs. Parliament can come back to this issue at the first reading of the 2011 budget in September/October. As to the first tranche of the secretarial allowance increase for 2010, this will be voted tomorrow as part of the Maňka report on the amending budget No 1/2010. Here we are already in the budget procedure proper and the vote here will constitute the final result.
We have managed to get used to the fact that the European Parliament budget reflects complicated compromises between the European Parliament and other EU institutions, and also - indirectly - between the European Union and Member States.
Next year may turn out to be particularly difficult in this respect, if we look at the importance and scale of the work which awaits Parliament. For, on the one hand, Parliament is faced with having to adapt to new conditions which result from the entry into force of the Treaty of Lisbon and from enlargement of the EU with Croatia - I need only mention the 18 new Members, the 68 additional posts and the 62 posts linked to the Croatian enlargement. On the other hand, Parliament's budget is not going to rise significantly in comparison with 2010 (5.5%), which raises the question as to how to reconcile this figure with the new reality. In this context, I welcome the proposal, which is repeated throughout the report, for spending to be planned prudently.
Like the author of the document, I think it is necessary to review the level of subsidies given to employees' families, to increase employment in the library only after a thorough analysis of MEPs' needs and to ensure the security of Parliament's staff at a sensible cost and based on the principle of openness towards the ordinary citizen. Parliament remains too closed as an institution and, as far as is possible, we should increase financing for projects such as the House of European History and tours of Parliament.
The entry into force of the Treaty of Lisbon has meant that the European Parliament's powers have increased, which naturally means new funds to meet the increased needs. That being the case, this estimate of the budget for 2011 represents a 5.8% increase compared to the financial year 2010, in an attempt to ensure that Parliament is able to fully make use of and exercise its prerogatives.
The budget for 2011 will increase to EUR 1 710 574 354, of which 20.32% will be for Heading 5 (administration), allowing the political objectives to be reconciled with the respective finance. This budgetary proposal includes provisions relating to representation for Croatia, to extra funds for Members' secretarial services, to extra jobs, to an increase in the annual number of visitors that Members can invite, to the reduction in Parliament's carbon footprint, and to financing for the House of European History and the Visitors Centre.
This report reflects a sensible budget, aimed at a policy of the sustainability of Parliament. However, it does not fail to have a rigorous approach to the effective use of available resources.
in writing. - We voted against this report in accordance with UKIP principles and on the basis that we support legislation only where it limits the power of the EU or returns it to nation states. Any amendments which we felt unnecessarily harmed British farmers were not supported, as were any amendments that expanded EU control in this sector. UKIP will continue to defend the interests of British farmers against EU interference, as we feel the British agricultural sector is perfectly capable of running its own affairs, and already has high standards of both quality and safety. UKIP opposes the British taxpayer being forced to subsidise farms in other parts of Europe which compete with our own farmers. UKIP is committed to trade in agricultural produce under the terms of WTO rules.
The administrative burden placed on farmers must be reduced and the excessive bureaucracy that is often involved in agricultural affairs must be cut back. Farmers should be able to focus on their primary responsibility: producing high quality products.
I voted in favour of the provisions of this report that relate to removing the current duplication and that relate to improving flexibility. I also agree with the report's statements in relation to legislation in this sector; that is, that this legislation should be proportional to the objective and that no legislation should be brought in until an assessment is made of the legislation's impact as regards its potential financial burden. Excessive bureaucracy must be cut back if we are to achieve an efficient, competitive agricultural sector in Europe.
I voted for this document as I believe it is necessary to continue the simplification of the regulation and the provisions of the common agricultural policy that started back in 2005. Farmers and other economic operators in the agricultural sector should be freed from red tape and requirements that are not necessary to reach political objectives and ensure proper management of taxpayers' money. Simplifying the CAP is essential to making our agricultural economy more competitive, preserving and creating jobs and contributing to a sound development of our rural areas. A high level of errors in applications has been recorded in some Member States and this makes it difficult for farmers to receive assistance on time. Member States should place at the disposal of potential beneficiaries systems that are simple, clear and transparent. Therefore, I call on the Commission to include this matter in the bilateral discussions with the Member States.
Three years on from the CAP reform, we are now wondering how to adapt our agricultural policy to today's challenges. The own-initiative report offers useful and widely shared suggestions for achieving the aim of an agricultural sector that combines quality and competitiveness. We must welcome the spirit of this report positively, because with this report, Parliament is calling for the introduction of a new CAP in 2013 that cuts down on bureaucracy for farmers. Any measure capable of reducing the administrative procedures and burdens that weigh down agricultural producers - not to mention the local authorities concerned - and that does not compromise quality standards definitely deserves our support. A report such as this, which is attentive to the needs of farmers, including the need to ensure that they are not hampered by excessive bureaucratic burdens, will certainly be a useful contribution to the process of reforming the common agricultural policy which, for obvious reasons, is bound to be a complex and very sensitive process for the future of the European economy, and for the protection of the countless varieties of traditional local produce. I therefore voted in favour of the report.
Farming has always been close to the heart of the Group of the European People's Party (Christian Democrats), and we consider it a fundamental sector of the European economy. However, our farmers have too long been overwhelmed by bureaucratic and administrative burdens: it is time to lighten their load.
I am, in fact, convinced that simplifying the bureaucratic procedures to be adopted with the CAP reform from 2013 is not merely desirable, but necessary. I therefore think it is right to simplify the rules for the electronic identification of animals, and to create a telephone helpline in every EU Member State to provide better access to information. In addition, it is essential to rebuild trust between authorities and farmers.
Farmers, moreover, must no longer spend their days filling in forms and declarations, but tending their fields, and thus supplying better agricultural products that comply with higher standards. I therefore voted in favour of these measures, which form part of the process of simplifying bureaucracy, boldly supported by my parliamentary group, which offers a substantial response in times of crisis.
in writing. - We voted against this report in accordance with UKIP principles and on the basis that we support legislation only where it limits the power of the EU or returns it to nation states. Any amendments that we felt unnecessarily harmed British farmers were not supported, as were any amendments that expanded EU control in this sector. UKIP will continue to defend the interests of British farmers against EU interference, as we feel the British agricultural sector is perfectly capable of running its own affairs, and already has high standards of both quality and safety. UKIP opposes the way CAP has historically been used in corrupt ways (e.g. phantom vineyards) or the way it is used to top-up the income of certain politicians in EU countries who own 'farms'. UKIP also objects to being forced to subsidise farms in other parts of Europe, which compete with our own farmers. UKIP is committed to trade in agricultural produce, under the terms of WTO rules.
in writing. - UKIP voted against the report on simplification of the CAP because, although the implementation of the report would make the policy more comprehensible, transparent and workable, simplifying farm inspection, adding to flexibility to payment arrangements and making it more farmer friendly, to do so is to keep the CAP on track and potentially help to extend it for another generation! UKIP therefore voted against the resolution as a whole, especially as it is without legislative impact.
I voted in favour of the report on simplifying the common agricultural policy, and I congratulate Mr Ashworth and the shadow rapporteurs on the excellent work they have carried out. We must take action to simplify the bureaucratic procedures and requirements imposed on farms, in order to reduce their costs and, at the same time, increase their competitiveness and legal certainty. We often forget that, although they produce a staple product, farms too are businesses whose competitiveness suffers as a result of excessive bureaucracy.
For this very reason, I think reports like this are important, because they underline the problems that arise due to conditionality, or over-complicated procedures, whilst also proposing solutions to simplify and improve what is still, after all, the most important EU programme, at least in financial terms. I believe that, by voting in favour of this report, Parliament has taken another step towards a CAP that is more up-to-date, efficient and economical and that is, above all, able to ensure that Europe's food requirements will be met not merely today but also in years to come.
Farmers have always been the most ardent and steadfast supporters of European Union integration. They firmly believe that the CAP still is a common policy in the true sense of the term. In a globalised world, the European Union, with its Community market, must take uniform action in order to guarantee food supply security and promote renewable resources. It must also combat climate change and step up its research effort in order to make the best use of the opportunities that research can offer.
The potential cuts to the CAP budget would cause considerable social and economic disruption, thereby preventing agriculture from coping with the challenges of the future. It is important for us to understand that farmers' incomes are dependent on direct payments, even though these alone do not provide farmers with a decent standard of living. The average agricultural income in the EU, including all direct payments, only amounts to half the average salary paid in the remaining economic sectors.
I believe that reducing direct payments as part of Pillar I of the CAP would have devastating consequences not only for farmers, but just as much for rural areas, as well as for public services related to agricultural production, for consumers and for society benefiting from these payments as a whole. Direct payments are therefore vital and must be maintained.
In general, I voted in favour of the efforts to simplify the common agricultural policy (CAP). This simplification should benefit farmers, enabling them to concentrate on producing safe, quality food, and also the national and EU authorities, by reducing the bureaucratic burden associated with implementing the CAP.
The CAP is of vital importance to the EU, both because it ensures the production of safe food and because of its concern for preserving the environment or rural areas, with a view to properly sustainable development. Simplification has to mean greater responsibility for all the actors involved.
I would therefore stress the need to transform the CAP into a simpler, fairer and more transparent instrument. To start with, I would highlight the proposal to create a uniform system of animal identification. This system must include the possibility of self-certification, the reduction of inspection quotas to limits lower than those currently in place, and the issue of the traceability of meat from sheep and goats; I am referring specifically to the proposal for herd identification for livestock. Finally, the necessary reform of the CAP will have to distinguish between supporting individual farmers or cooperatives of such individuals, and leaving big agri-food companies at the mercy of the markets.
The draft report on simplifying the common agricultural policy is a further step towards making the CAP simpler and more efficient. We must, of course, do much more to boost the competitiveness of European agriculture, retain and create additional jobs and support the natural development of rural areas. In this context, I would like to mention the issue of direct payments in border regions, where there is unfair competition and discrimination based on the place of registration of agricultural entities.
In neighbouring regions of Member States with differing price levels, there are indications of massive economic action on the part of some agricultural entities in response to these price differences. An agricultural entity which gets higher prices in its country of origin does business in another country (with lower direct prices) at lower production costs and records the sales on the other side of the border. In this way, agricultural entities in countries with lower direct prices are discriminated against and economically disadvantaged on the local market, while agricultural entities from Member States with higher direct prices secure an economic advantage on the market as a result of EU policies. For these reasons, it is necessary to take account of the implications for prices when reforming the CAP; that is, comparing the place of production to the place where the direct prices are recorded. Through this regulation, we will also contribute towards creating a new and fair market in agriculture. I am in favour of the report submitted.
I voted for this report because I consider the simplification of the common agricultural policy crucial to the competitiveness of EU agriculture, the preservation of jobs and the sustainable development of Europe's rural areas. The rules for checks must be simplified and made more accessible to farmers through help and advice by national bodies, in order to ensure that the quality of European agricultural products does not bring about unnecessary burdens and additional difficulties for actors linked to agricultural activity.
The simplification of legislation is a goal that is essential to bringing Europe closer to the public. Simple and perceptive policies are necessary for those who have not mastered the Union's code and do not speak 'Europese'. That is why a policy as fundamental and permanent as the common agricultural policy (CAP) must be understood by its main beneficiaries; in this case, European farmers.
I would therefore acknowledge how right the rapporteur is in saying that 'a new CAP should allow farmers to concentrate on the core objective of providing safe, quality and traceable food while also supporting them to deliver non-market public goods'. I hope that the new CAP will be simpler, more transparent and fairer; that it will be better aimed at the needs of farmers and the market; and that its processes will be faster and less bureaucratic, but secure and effective. Legal certainty does not require complexity or sluggish processes, but rather simplicity and effectiveness. That is exactly what we want for the new CAP.
The common agricultural policy (CAP) must, on the one hand, ensure an adequate supply of safe food and, on the other, respond to such challenges as the conservation of rural areas, mountain regions, disadvantaged areas and the multifunctionality of European agriculture. The harmonisation of legislation must be accompanied by the elimination of redundancy. It is to be hoped that the target of a 25% reduction in the administrative burden will be reached ahead of 2012. The CAP must be simplified, as that will make our agricultural economy more competitive, so preserving and creating jobs and contributing to the sustainable development of our rural areas. Simplification of the CAP must benefit farmers first and foremost and not only the national authorities and payment bodies in the Member States. Farmers must have access to workable systems that allow them easily, and without needless bureaucracy, to submit applications for direct payments in the place in which they live. This simplification must go hand-in-hand with simplification of its implementation, and the Member States must minimise the bureaucratic formalities required of beneficiaries, especially in the area of rural development. Greater flexibility is needed, so we are advocating the authorisation of more flexible payment arrangements even before all checks have been definitively completed.
This report has positive aspects, of which we would stress the following: the simplification of the common agricultural policy (CAP) must not mean less aid for framers and the dismantling of traditional instruments for managing markets; the need to amend the fines, not least when they relate to offences that are not the producer's responsibility; the simplification of the application process; and very positive amendments regarding animal identification, particularly of sheep and goats.
Nonetheless, the approach proposed by the rapporteur is largely aimed at the market, at competitiveness, at 'reducing excessive protectionism', and at going further with liberalisation, with its well known and disastrous consequences. The report also continues to support the current model for distributing aid. It states that 'the distribution of the single farm payment should ensure fairness', but does not propose specific measures to achieve this goal.
It expresses its belief that the current definition of agricultural activity for the purposes of single payment should be reviewed, but proposes nothing to amend the current model in which people are paid to not produce. In summary, the report lacks proposals and measures to change the CAP model in force, to begin with (but not only) as far as the distribution of aid is concerned.
in writing. - I fully agree that the simplification of the CAP should not result in less support for farmers and should not lead to the dismantling of traditional market management instruments. Furthermore, I agree with a deferral on the obligation of electronic sheep tagging.
Simplifying the principles which define the operation of the common agricultural policy is extremely important. The CAP should not be reduced just to the distribution of money. Personally, I would like greater resources to be directed to individual agricultural investors, who could more effectively modernise farms and expand production. However, increasing the financing of direct payments is, in my opinion, a way to retain poverty in the most backward regions, which supports people who, in reality, are not connected with agriculture and hinders the restructuring of agriculture. Only subsidising 'real' farmers - producers of healthy food and high quality products - can guarantee security in this area for Europe and the world.
in writing. - I have voted against the Ashworth report on simplification of the CAP, because of Paragraph 12. Farmers do not need more EU direct support; they need fairer prices for their products.
However, I do agree with the essence of the report. The CAP is overly complicated and unnecessarily burdensome on farmers, Member States and decentralised governments and authorities. There is a great need to relieve this administrative burden and reduce bureaucracy, especially in these times of crisis.
Furthermore, there should be a possibility of error correction for farmers who have, unintentionally or due to factors beyond their control, committed infringements and are penalised as a result of this, as well as a greater transparency regarding these penalties.
The common agricultural policy is an essential element of the European Union, whether we are talking about providing food for our citizens or about conserving and protecting mountain regions and rural areas, as well as the outermost or disadvantaged regions. I voted for this report because I support the need to simplify the CAP. It has to be results-orientated and offer a greater capacity to respond. I also think that closer cooperation is needed between Member States and local authorities in terms of exchanging good practices. At the same time, farmers must be kept well informed and be given more assistance by the authorities.
Agriculture is one of the main resources in Europe, but it is also the sector that is most burdened by the grinding wheels of EU bureaucracy. Neither must we underestimate the impact of climatic and environmental factors that are, by their very nature, hard to predict and force the farming world to face new and difficult challenges due to the global changes that are taking place.
Against this backdrop, the European Parliament considers it indispensable to bear in mind that the goal of reducing administrative burdens by 25% set out in the 2003 programme is not enough and also not ambitious enough, given that we will probably achieve it before the deadline of 2012. Parliament also believes it must suggest urgent strategies to the Commission and the Council for further reducing the burdens oppressing our farmers.
The proposals in this parliamentary resolution also aim to anticipate the redrafting of the CAP in the light of the EU 2020 strategy. This step is crucial for ensuring growth in this sector, and for ensuring that its financial allocation is maintained, in view of the erosion of EU resources that is foreseeable for 2013.
This report has the merit of pointing out that the public service alone guarantees the independence and impartiality of inspections and of stressing the idea of agriculture as a public good. The insistence on the traceability of foodstuffs is also important, although clear labelling on their environmental footprint is more likely to raise awareness among all citizens (producers and consumers) of the importance of relocation and of the environmental quality of produce.
The determination shown in the report to simplify the administrative rules of the common agricultural policy is also important. However, the fact that the CAP is considered only from the perspective of competitiveness and neoliberalism, in the direct tradition of the policies implemented by the European Union in the last few years, prevents me from voting in favour. I am therefore abstaining on this text as a sign of goodwill for the progress made in the intentions shown.
It is essential to simplify the common agricultural policy if the goal of a 25% reduction in the agricultural sector's administrative burden is to be achieved by 2010. Bureaucracy is a serious impediment for farmers, who neglect their daily activities in the fields because they waste a great deal of time on red tape. Furthermore, the new amendments will also mean a reduction of hundreds of millions of euro in the administrative burden borne by farmers, with palpable benefits, especially if we take into account the difficult economic situation that we are experiencing. The simplification of standards and of checking mechanisms is essential for farmers, who must ensure the food supply for 500 million people at a reasonable price. That is why I voted as I did.
I voted for this report, which contains important provisions aimed at removing the red tape which affects Europe's farmers, especially at the moment when agriculture is being hit very hard by the financial crisis. I would like to thank my fellow Members who voted for the amendments I tabled, thereby retaining the text already approved in committee.
I am referring mainly to Amendment 49 relating to the high level of errors in applications submitted for direct payments registered in some Member States, which also highlights that these errors are attributable mainly to the orthophotographic equipment used rather than to the farmers themselves. I am also referring to Amendment 65 concerning the deferment of the obligation on the electronic identification of sheep and goats starting from 2010, due to its excessive cost in the present economic crisis.
The proposal to simplify the CAP is part of the wider process of reducing bureaucratic procedures, a process initiated some time ago by various EU Member States, to ensure more efficient and accessible services for citizens.
This reform is also necessary for the agricultural sector, to allow farmers to save time and money, and to have access to the benefits under the system of conditionality and direct payments, as well as with regard to some aspects of rural development and methods of identification for reared animals.
At the present time, with the debate for the post-2013 CAP already under way, this proposal for simplification represents a test bench that can be used to highlight opportunities and threats and form the basis of a proposal for European agriculture in the future. For the reasons I have expressed above, I voted in favour of the report.
The report on the simplification of the common agricultural policy (CAP) examines an issue that has been of serious concern to farmers, who are the main beneficiaries of the CAP, and also to the European public in general, who find the CAP hard to understand because of the complexity of its mechanisms. The simplification measures are therefore recognised as necessary and urgent by everyone. It is essential that these measures have a direct impact on farmers and not just on each Member State's administration, as has very often been the case. The elimination of the market management instruments cannot be put forward as one of the means of simplification.
One thing that the simplification needs to address is the need to eliminate discriminations in the single payment scheme in the various Member States, which are problems that result from the inefficiency of national administrations, such as checks, deadlines, payments, etc. Eliminating these discriminations will prevent us having a multi-speed CAP that encourages inequalities between the farmers of the various Member States.
I voted for the Ashworth report in favour of a simpler common agricultural policy which is also easier for farmers to understand. Administering the common agricultural policy is often excessively complicated. Consequently, it is of paramount importance to the whole agricultural sector to simplify it and make farmers' lives easier. The rules proposed by the European Commission are, on many occasions, extremely difficult to implement and there is a very high level of bureaucracy in Member States with regard to applying agriculture legislation. In particular, the animal identification legislation must be reviewed to make it more flexible and less bureaucratic. Current legislative provisions in this area are far too rigid and counter-productive on many occasions.
The simplification of the common agricultural policy (CAP) is crucial to making Europe's agricultural economy more competitive, preserving jobs and encouraging their creation, and contributing to the development of rural areas. It seems essential to me for the Commission to seek to eliminate unnecessary bureaucratic obstacles at the same time as proposing new regulations in this area.
The simpler the legislation is, the easier it is for interested parties to understand, be they farmers, national and regional authorities, or bodies for monitoring the application of funds. In the same way, the less time these actors need to prepare applications, the fewer errors they will make. The cost of monitoring financing will also be lower.
Simplification is also needed in the monitoring of how funds are used, and outside audits seem to me to be the most efficient way of doing this. Fines must be applied in a way that is transparent and proportional, and must also take into account the size of the farm and the local situation, not least in the outermost regions such as Madeira. I voted for this report in the Chamber today because it attempts to tackle these issues. We must now ensure that there is better coordination between agricultural policy and cohesion policy in the general review of the CAP.
By endorsing this document, we have given expression to our determination over simplification of the common agricultural policy. This process is essential to guarantee the right level of competitiveness in the European agricultural sector. It is obvious that by harmonising regulations, reducing bureaucratic burdens and restricting costs, we have the chance for a simpler, fairer and more understandable common agricultural policy. However, it should be remembered that the intended addressees of the simplifications should not only be the authorities and national bodies which manage the agriculture sector but, first and foremost, the farmers, who are excessively burdened with regulations.
The report presented by Mrs Rühle is an own-initiative report aimed at studying ways of improving public procurement procedures in Europe, in order to obtain a more stable and transparent legal framework. The incorrect application of the rules on public procurement is, in fact, one of the most frequent causes of errors in the payment of the European Structural Funds. I support the main points made by the own-initiative report: a call for better coordination of public procurement procedures within the various directorates of the European Commission, a statement that the objectives set by the 2004 review of the directives on public procurement (clarification of the rules and greater legal certainty) have not yet been fully achieved. I also approve of the position taken by the report to the effect that small and medium-sized enterprises, in particular, suffer from the complexity of these procedures, which may sometimes prevent them from participating in an invitation to tender through a lack of legal aid resources. I therefore voted in favour of this report and will monitor closely the proper application, in our Member States and in France, in particular, of the public procurement directives that are already in force.
I supported this report since a public procurement system that operates properly and transparently is particularly important for the internal market in order to promote cross-border competition and innovation and achieve optimal benefit for government institutions. The aims of the 2004 revision of the public procurement directives have not yet been achieved, particularly with regard to the simplification of procurement rules and the creation of more legal certainty. The European Court of Justice has examined a disproportionate number of infringement cases in the area of public procurement, indicating that many Member States have struggled to comply with the public procurement directives. The Treaty of Lisbon has incorporated into European Union primary law the first acknowledgement of the right to regional and local self-government and consolidated the concept of subsidiarity. Given that public procurement law serves to ensure that public funds are managed soundly and efficiently and to give interested companies the opportunity to be awarded public contracts in a context of fair competition, I call on the Commission to simplify public procurement procedures in order to relieve both local governments and companies from spending a large amount of time and money on purely bureaucratic matters and facilitate SMEs' access to such contracts and enable them to participate on a more equal and fairer footing.
A significant portion of the funds from Member States' budgets is spent on public procurement. Therefore I agree with the opinion of the rapporteur that public funds should be transparent and open to public scrutiny. Public contracts must be awarded under transparent conditions whereby all stakeholders are treated equally and the relationship between price and project performance is the ultimate criterion, so that they go to the best tender and not merely the cheapest tender. In order to increase the transparency of public procurements it is necessary to simplify public procurement procedures to relieve both local governments and companies from spending a large amount of time and money on purely bureaucratic matters. Simplifying the procedures will also facilitate SMEs' access to such contracts and enable them to participate on a more equal and fairer footing. Due to globalisation processes, it is particularly important for the Commission to focus on procedures for the application of social criteria. Therefore, guidelines or other practical assistance given to public authorities and other public bodies in connection with sustainable procurement are essential.
I welcome this resolution, which seeks to simplify public procurement rules, while simultaneously contributing to creating greater legal certainty. European initiatives on public procurement require coordination at European level to avoid inconsistencies and legal problems. Legal clarification of the conditions under which procurement law applies to institutionalised public-private partnerships is also important. I call on the Commission to simplify procedures in order to relieve both local governments and companies from spending a large amount of time and money on purely bureaucratic matters. Simplifying the procedures will also facilitate small and medium-sized enterprises' access to such contracts and their participation on a more equal and fairer footing. Public authorities must be encouraged to base public procurement on environmental, social and other criteria. I call on the Commission to explore the possibility of using green public contracts as a tool to promote sustainable development.
In 2004, the Commission carried out a revision of the public procurement directives, the purpose of which was to simplify the procedures, making public procurement more transparent, more efficient, more flexible and less bureaucratic.
As the rapporteur says, 'The main purpose of public procurement is the cost-effective purchase of goods and services with a view to the performance of public-service tasks. Public authorities are not typical market participants, however; since they manage public funds, they bear a particular responsibility.'
I am forced to say once again that a complex law is not the one that best serves the interests of the parties; quite the opposite in the case of public procurement. The more complex, the less transparent and the slower procedures are, the more likely it is that the law will be circumvented and, in extreme cases, that there will be corruption. It is therefore crucial that, during the process of revising the current public procurement directives, simpler and more effective rules be sought to regulate a sector that represents almost 16% of the European Union's GDP.
Total annual expenditure on the public procurement of goods and services in the European Union amounts to EUR 1 500 billion, or more than 16% of EU gross domestic product. Against the background of the current economic crisis, public procurement directives must not make the process of awarding contracts slower or more costly. Contractors, in particular small and medium-sized enterprises, demand legal certainty and swift processes. I believe that the Commission and the Member States should revise, in cooperation with regional and local authorities, the various sets of rules applicable to public procurement in order to unify those rules and simplify the whole legal framework for public procurement, with a view to reducing the risk of errors and increasing efficiency in the use of the Structural Funds. It should be noted that improper transposition of EU procurement rules leads to a large proportion of the irregularities in the implementation of European projects cofinanced by the Structural Funds and the Cohesion Fund. I believe that the Commission must consider the possibility of continuing to use accelerated procedures in connection with the Structural Funds, even beyond 2010, so that Member States do not waste these resources.
While I support the report's objective of inviting the Commission to simplify public procurement procedures in order to save local government and enterprises from having to devote substantial amounts of time and money to strictly bureaucratic issues, I regret the wording of the second part of paragraph 9.
I feel that this interpretation of a decision by the Court of Justice of the European Union indicating that local authorities can cooperate without ever resorting to the market deviates from the principle of neutrality. That may well be detrimental to enterprises (private or public capital), which thus see themselves ruled out of any opportunities to compete for contracts to deliver public services of an economic character.
This report throws a little light on the social and environmental standards that we must be able to integrate into invitations to tender; it also proposes recommendations to facilitate SME access to public procurement markets. Nevertheless, it has a major shortcoming on account of the explicit absence of any reference to the necessary adoption of a legal instrument specifying the definition and the status of service concessions at the time of the recast of the public procurement directives. We cannot settle for the current case-law of the European Court of Justice on public service concessions; the need for a framework directive on services of general interest is keenly felt. Legal clarification is essential, for everyone's benefit. That is why I abstained from the final vote on this report.
Public procurement in the internal market of the European Union represents about 15% of GDP. Opening up the public procurement market is beneficial to the ordering institutions, because larger markets give greater opportunities for choice, and so for lower costs and better quality. How public money is spent is extremely important, especially now, when the post-crisis economy requires stimulation, and the Member States are having budget problems. As the rapporteur rightly observed, current legislation is fairly complicated, which is a particular challenge for local and regional authorities and for small and medium-sized enterprises. Furthermore, clarification is still required for questions including public-private partnerships, town planning and service concessions.
Therefore, I agree with the main points of Mrs Rühle's report, which show the need for greater legal transparency in the field of public procurement, and which do not call for the current directives to be changed at the moment, but for a thorough analysis of existing problems to be carried out by the European Commission services.
in writing. - (RO) Public procurement accounts for a significant proportion of the European Union's GDP. Its purpose is to purchase goods and services at the best price/quality ratio. European procurement directives delay the process of awarding contracts, make it more costly and restrict the public procurers' scope for action. Unfortunately, an ever increasing number of Member States have encountered such problems. This is the reason why I voted for the report as I strongly support measures to simplify and update the procedures. Simplified, uniform legislation is required for all Member States. This will enable us to eliminate current discrepancies between the regulations applied by Member States, along with errors, as well as to make more efficient use of public money.
Public procurement is a very delicate matter which deserves to be treated very seriously as it concerns public funds. Public contracts must therefore be transparent and completely open to public scrutiny so that they do not arouse suspicions of any kind. That being the case, public contracts must be awarded under transparent conditions whereby all interested parties are treated equally and the relationship between price and project performance is the ultimate criterion, so that they go to the best tender overall and not the one that is, perhaps, merely the cheapest. That is why I voted as I did.
Public procurement accounts for approximately 18% of Community GDP, and therefore has a key role to play in relaunching the economy and employment. Procurement also has a significant impact on small and medium-sized enterprises, which often act as subcontractors.
In the current context, where the interaction between the internal market and international markets is increasingly clear, European companies run the serious risk of suffering unfair competition from companies in third countries (for example, China), which benefit from State subsidies that European companies are not allowed, and which can offer considerably lower costs and shorter production times due to their failure to comply with European standards for safety and workers' rights.
We need coordinated action at European level to counter this effect. Lastly, I would remind you of the importance of respecting the principle of reciprocity and proportionality. For example, Chinese enterprises have access to the European market, but European enterprises cannot take part in invitations to tender in China. I applaud the rapporteur for his work and am voting in favour of this.
in writing. - I am very glad the amendment proposed by the Socialists and Democrats Group has been rejected, which has allowed our group, Greens/EFA, to vote in favour of the Rühle report.
I condemn the ostrich politics of those who think that the European Court of Justice's current case-law on service concessions is satisfactory and that there is absolutely no need to legislate. For years, the socialists have fought and campaigned to obtain framework directives protecting services of general interest, and there is no question of us abandoning this commitment. The only long-term guarantee for public services is real European legislation, not judicial decisions, however well-founded they may be. As we can see with the difficulties in transposing the Services Directive in relation to social services, only a specific framework can provide legal certainty and quality of service. Small and medium-sized enterprises and local and regional authorities expect clarity and legal certainty in the awarding of public procurement contracts such as social housing public procurement contracts. However, neither did we want to vote against this report, which contains important elements, in particular, as regards social and environmental standards, which we must be able to integrate into tender procedures, recommendations to facilitate SME access, and a clear call for vigilance in public-private partnership contracts.
It is essential for European policies on development to be coherent. However, this report by Mrs Keller sometimes has a tendency to be either excessive or vague in its wording. Very clearly I say 'Yes' to EU policy coherence, but 'No' to questioning the commitments made by the European Union (and by France) within the framework of the World Trade Organisation. Our agriculture must evolve gradually and by responding to the difficulties faced by our farmers, who are key players not only in our rural areas but also in our cities. I therefore voted against this report.
The European Union is the biggest aid donor in the world. This year in fact, it is expected that the amount of development aid provided to non-EU states will reach EUR 69 billion, marking a 20% increase on 2008. The European Union has shown itself to be consistent with regard to the commitments it has undertaken towards the international institutions. The clash between Europe's development policies and its trade policies is a reality. However, the European Union has made the commitment that all EU policies with an impact on developing countries will take into account the development objectives which have been assumed.
Contrary to initial predictions, the economic crisis is affecting poor countries in particular, many of which are involved in development projects run with European funds. On the other hand, the export and agriculture policies applied by the EU in these countries have an adverse impact on their development. We therefore have to deal with an undesirable upshot from this: the EU builds at macro level and has an adverse influence at micro level. In these circumstances, the objectives adopted through the resolution voted on yesterday during the European Parliament plenary acquire huge importance and must be adopted by all EU institutions.
In the face of the economic and humanitarian crisis that the world is currently struggling through, it is more urgent than ever for Union development aid policies to be processed in a way that is consistent and unified between themselves, and which is fully linked to the Union's other policies on trade, the environment, etc. It is now clear that, despite the EU's commitment to development policy and the fact that it is the biggest development aid donor in the world, there is not always an effective link between its policies, undermining the achievement of the Millennium Development Goals (MDG).
We aim to change the status quo, and rightly so. We must look at Official Development Assistance from a long-term point of view of bringing together synergies between all the Member States and consistency between policies. This consistency must be achieved because it contributes to meeting the development requirements of the needy. I support this European Parliament report in general, and consider it crucial that EU actors give their all to removing obstacles to development, to achieving the MDG, to the fight against poverty, and to ensuring that human, social, economic and environmental rights are actually put into practice in developing countries.
in writing. - (SV) The Swedish Conservative delegation yesterday (18 May 2010) voted against report on the EU Policy Coherence for Development and the 'Official Development Assistance plus' concept. The primary reason for this is that we do not support the proposal for the introduction of an international transaction tax. Introducing a Tobin tax would simply harm developing countries and lead to greater poverty. We would like to stress, however, that there are elements in the report which are in line with our thinking, for example, the point that EU export subsidies for European agricultural products have had a disastrous effect on food security and the development of a viable agricultural sector in developing countries.
One billion four hundred million people in the world survive on less than EUR 1 per day. The European Union has a duty to combat this situation. That requires more efficient and effective development cooperation and assistance policies. Official Development Assistance (ODA) commitments are still not being fulfilled satisfactorily. To address the urgency of development, we call on the Commission to urgently define innovative additional sources of financing for development, such as a tax on international financial transactions intended to generate additional resources, in order to overcome the worst consequences of the crisis. In the same spirit, the Member States should reaffirm the commitment made at the Millennium summit to devote 0.7% of GDP to ODA over the next decade, while taking into account the absorption capacities and good governance of the recipient states. Finally, European development policy must be linked to flexible regulation of the movement of people, goods and capital with developing countries.
We support the objective of this report for EU policy to be consistent with the Union's aim of promoting development in low and middle-income countries. Yet Mrs Keller's report talks, for example, of a developed services market and clear competition rules as obstacles to meeting the Millennium Development Goals. The result of this is that we do not feel able to support the report as a whole. Clear ground rules are a precondition for the ability of a market economy to function properly and the trade in services is an important element in the development of countries' economies.
The European Union often comes up against paradoxes of its own creation and the incongruities that its policies bring about for the Member States and their citizens, as well as for third countries and their peoples. As the biggest development aid donor in the world, the European Union and the Member States must strive for their development aid policy to be not just efficient but also consistent and coherent; this has not always happened. All the efforts to encourage this consistency and seek to keep in mind the multiple needs of the peoples that receive the aid should be welcomed. Trade policy cannot be immune to this goal.
The subject of this report is very relevant, since we know that the EU's policies and actions in several areas frequently contradict stated 'development aid' objectives. There are several significant and positive aspects, such as: calling attention to the tragedy of hunger at world level; pointing out the incongruence and ineffectiveness of agreements on fisheries in the face of proclaimed development-cooperation objectives; denouncing the effects of Union subsidies on exports; criticising the liberalisation of services, the introduction of competition rules, tax havens, the capital outflow from developing countries into the EU caused by incoherent policies, the small amount of aid dedicated to agriculture; and advocating the creation of a patent pool for HIV/Aids medicines. Unfortunately, the rapporteur herself ends up being inconsistent, notably by advocating the further development of instruments such as free-trade areas and the so-called economic partnership agreements. The rapporteur ignores the fact that these instruments threaten the interests of developing countries in several areas, as has been becoming clear from the resistance of many of them to signing these agreements, which have only been overcome in some cases through unacceptable pressure and blackmail on the EU's part.
I fully recognise the importance of EU development policy and of assistance to developing countries. However, I voted against the Keller report, due to the position it takes on the impact of EU agricultural export subsidies on the farming sector in developing countries, which is totally inaccurate.
Moreover, the EU is a particularly open market in terms of imports of products from developing countries as a result, among other things, of the 'Everything but Arms' and other preferential agreements. It should be noted that the commitment made by the Member States of the WHO at the ministerial summit in Hong Kong (2005) concerns the parallel elimination of export subsidies and the imposition of disciplines on all export measures with equivalent competitive effect.
I voted in favour of this report as it is a particular concern of mine that international free trade agreements should include legally binding social and environmental standards. I think it is particularly important for the European Union not only to apply the principle of the social market economy within the EU, but also to take it outside its borders. Our partners in free trade agreements should maintain certain standards, and I also believe that we should bring an end to negotiations with states that do not comply with such standards.
in writing. - I voted enthusiastically in favour of Franziska Keller's report on Policy Coherence for Development, and I am very glad it was adopted by a majority vote. I deplore the negative vote of the EPP and ECR groups.
in writing. - (SV) In the European Parliament vote, I voted against the report 'The EU Policy Coherence for Development and the 'Official Development Assistance plus' concept'. Conducting a responsible, effective policy for development should be a key focus for the European Parliament. It is something that I, along with many others, work for on a daily basis in the Committee on Development. It is clearly absurd and anything but responsible for the EU to take with one hand - for example, through agricultural subsidies that make developing countries less able to compete - and then provide aid to 'repair the damage' with the other. The debate on EU Policy Coherence for Development is important and valuable.
However, the present report contains elements that I cannot support, such as the paragraph on the imposition of a tax on financial transactions and the use of the vaguely defined term 'environmental rights'. Large parts of the report - which was voted through in plenary - are very sound, however, and my 'no' vote should not be interpreted as an unwillingness to participate in the work on Policy Coherence for Development. On the contrary - it is a process that I am very keen on, and I am keen that it should happen in the best way possible.
I am particularly pleased about the adoption of the report on EU Policy Coherence for Development and the 'Official Development Assistance plus' concept, which is an excellent report aimed at ensuring greater respect for developing countries. I especially welcome the adoption, by a slim majority, of paragraph 70, which asks the Commission systematically to include legally binding social and environmental standards in trade agreements negotiated by the European Union. This is an important step towards fairer trade. The European Union must set an example in this area.
Given the current global economic situation, this report is extremely important as it seeks to make the Union's policies more consistent in order for it to achieve the goals that it has set itself, such as the Millennium Development Goals. The EU is the biggest development aid donor in the world - the latest sums point to some EUR 49 million - and its interventions pay attention to both countries and their citizens, so it is a far-reaching Union policy, with trade, environmental and social concerns.
The need is stressed here to promote the access of products from these countries to European markets; amongst other things, the development of Union instruments for lowering customs tariffs. However, I would express my concern regarding some suggestions, since it must be said that they could have consequences for European producers, not least those that come from geographic locations that deserve special attention. Development aid and poverty eradication are a requirement of the greatest importance that deserve my full support. Nevertheless, I think that commitments that cannot be met without endangering the interests of our fellow citizens must not be made. Our citizens must not be forgotten or subordinated: we have special obligations to them.
I voted in favour of this European Parliament own-initiative report, which responds to the European Commission's analysis of penalties for serious infringements against the social rules in road transport. Today, differences exist between the Member States that adversely affect the fair functioning of the internal market and road safety. The European Parliament's Committee on Transport and Tourism is proposing in this regard some ways in which to provide solutions. In particular, the report proposes a harmonisation of penalties by means of a common categorisation of fines. It calls for the creation of a coordinating body, to be responsible for improving cooperation between the Member States in the implementation of social rules, as well as the setting up of inspection bodies. Finally, the report underlines the need to provide hauliers and drivers with sufficient information on the relevant social rules and the penalties for infringements by means of printed media, information technology and intelligent transport systems. As I fully support these proposals, I voted in favour of this report.
The penalty systems in the Member States of the European Union show wide disparities, and therefore the legal position with regard to international transport operations has become very hard for undertakings and especially for drivers to understand. The regulations and the directive on social rules in road transport currently in force afford the Member States a great deal of scope for interpretation and this results in a failure to achieve uniform transposition into national law in the Member States. The Treaty of Lisbon provides for an opportunity to approximate the provisions of criminal laws and other legislation of the Member States. I believe that the Commission must use this opportunity to develop and promote such harmonised approaches to checks and take regulatory action so as to remove obstacles to the European single market and improve road safety. In order to ensure, as effectively as possible, the implementation of the social rules in road transport, the European Commission should come up with a uniform and binding interpretation of the Regulation on driving and resting hours, which the national inspection bodies should take into account.
Since 2006, a European regulation has obliged all road hauliers driving in Europe to respect the same maximum daily driving limit and to take rest periods in order to guarantee safety on European roads. Unfortunately, the way these measures are being applied is far from optimal: the penalties for an infringement are completely different in each Member State.
Thus, the fine imposed on a driver who exceeds the maximum daily driving limit by more than two hours is ten times higher in Spain than in Greece. In some Member States, a prison sentence may be applied for serious infringements, while in others, the driving licence is simply withdrawn. This lack of harmonisation undermines the effectiveness of the regulation and introduces considerable legal uncertainty for road hauliers.
I voted for Mrs Ranner's report, which calls on the Commission to propose minimum and maximum sentences for infringements that would be harmonised in all the Member States. The report also calls for the creation of a simple and accessible information brochure to inform lorry drivers of the risks they run should there be an infringement.
The European Union's concern about the absence of a uniform system for regulating road penalties at Member State level is justified. The enforcement of such penalties, at least non-financial ones, on all car drivers in Member States would lessen the confusion experienced by many hauliers or individual drivers as a result of legislative discrepancies between the country of origin and a third EU Member State in which they are driving.
On the other hand, the European Commission and specialist parliamentary committees are right when they say that it is too early for us to even contemplate standardising the financial penalties applied to traffic offences. The European Union shows significant discrepancies in terms of the economic situation of companies and the population, which means that fines imposed for the same traffic offence cannot be the same across the board in all Member States. However, standardising the regulations applied to passenger transport would place greater responsibility on transport companies.
Harmonisation of the regulations across all Member States, supported by their strict enforcement, without leaving it up to each Member State whether or not to adopt the European recommendations, would also increase safety on Europe's roads.
Infringements are a serious problem in road transport, which poses significant questions as regards border crossings. It is therefore important for the Commission to consider the situations in the various Member States, as well as what constitutes an offence in the different national legal systems and the respective penalties and fines. On this subject, the rapporteur argues 'that an effective, balanced and dissuasive penalty system can only be based on clear, transparent and comparable penalties across the Member States' and 'calls on the Member States to find legislative and practical ways of reducing the, in some cases, very substantial differences in the type and level of penalties applied'.
I tend to agree with the importance of an effective and balanced penal system, and that the Member States should work together to reduce the differences in how road infringements are handled. However, I have greater difficulty in thinking that the national legislator should be losing authority on criminal matters in favour of harmonisation at Union level regarding the nature of penalties and the value of fines.
The report prepared by the European Commission summarises the various types of penalty existing in Member States and demonstrates the differences between the systems adopted by each Member State in this area, concluding that the situation is unsatisfactory. It therefore calls on the Member States to apply the social rules in road transport in a harmonised way. The European Parliament's rapporteur is proposing to increase harmonisation efforts in this area, particularly at the level of 'interpretation of the application of social legislation' and penalties, by 'categorising' it and so seeking to 'achieve an internal market in transport and to increase legal certainty'.
Road safety is, without doubt, an important matter, as is improving working conditions in the road transport sector, not least driving times and rest periods. We would reaffirm that these objectives are not necessarily achieved through generic harmonisation. Harmonisation is indeed necessary, but through progress and not by everyone dropping down to the same low level, as has been common practice where attempts have been made 'to achieve an internal market'. Increased road safety is necessary, as are improved working conditions in the transport sector. This will ensure better road safety in each of the Member States.
Road transport safety has always been a concern of the EU. The adoption of this resolution is another step towards eliminating serious infringements of the social rules in this area. Greater cooperation between Member States is necessary in order to create an easy communications network for all the sector's professionals whenever they are working in a Member State that is not their own. A financial effort is also necessary in order to establish an appropriate infrastructure, including a sufficient number of safe parking spaces and services, on the European road network so that drivers can, in fact, comply with the provisions on driving times and rest periods. That is why I voted as I did.
Statistics show that heavy duty vehicles in particular are involved in a high proportion of traffic accidents. It is therefore that much more important the vehicle be in faultless condition. Drivers' attentiveness falls almost as much as a result of tiredness as it does under the influence of alcohol. Consequently, in the name of general safety, we need to ensure compliance with these regulations. It is important, in this regard, that the same conditions apply to employees and the self-employed so as not to push ever more people into fake self-employment, who are then utilised up to or above the limits of their tolerance.
Fines, however, are often an unsuitable way of guaranteeing compliance with rest periods, which can only be possible when a vehicle is immobilised. As no expansion of these road safety measures is planned, I voted 'no'.
The report by Mrs Ranner, whom I congratulate on account of her work, sheds light not only on the differences between fines in different Member States, but also on differences surrounding the types of penalty in highlighting the unsatisfactory nature of this situation for drivers and transport enterprises.
I agree with the approach of the Parliamentary report, which underlines the importance to the internal market of fully implementing social regulations, by applying more frequent checks if necessary, establishing a European coordination instrument and harmonising infringements and their associated penalties. Only by having a uniform arrangement will it be possible to ensure the rapid recovery of sums due for infringements. I therefore voted in favour.
This report by my colleague in the Committee on Transport and Tourism is an excellent initiative towards solving some of the existing problems regarding the road transport penalties applicable to serious infringements. The rules applicable in the case of serious infringements against the social rules vary considerably in each Member State with regard to the value of fines and the nature and categorisation of penalties, making greater harmonisation necessary.
I welcome the solutions proposed for such differences in the report, not least the necessary harmonised categorisation of serious infringements, and the implementation of a system of checks - coordinated at European level by a body with the appropriate characteristics - the purpose of which would be to improve cooperation on the implementation of social rules and ensure the training of inspection bodies charged with applying these rules.
I would also stress the importance of developing initiatives to provide adequate information about social rules, and create adequate infrastructure and car parks to ensure respect for the rules. For the above reasons, I voted for the report brought before Parliament today.